Exhibit 10.1

EXECUTION COPY

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

Dated as of March 29, 2012

among

SANDRIDGE ENERGY, INC.

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and

an L/C Issuer,

and

The Other Lenders Party Hereto

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

Sole Lead Arranger and Sole Book Manager



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

          PAGE      ARTICLE 1       DEFINITIONS AND ACCOUNTING TERMS   
Section 1.01.    Defined Terms      1    Section 1.02.    Other Interpretive
Provisions      34    Section 1.03.    Accounting Terms      35    Section 1.04.
   Petroleum Terms      35    Section 1.05.    Rounding      35    Section 1.06.
   Times of Day      35    Section 1.07.    Letter of Credit Amounts      36   
   ARTICLE 2       THE COMMITMENTS AND CREDIT EXTENSIONS    Section 2.01.   
Committed Loans      36    Section 2.02.    Borrowings, Conversions and
Continuations of Committed Loans      36    Section 2.03.    Letters of Credit
     38    Section 2.04.    Swing Line Loans      50    Section 2.05.   
Borrowing Base      53    Section 2.06.    Prepayments.      56    Section 2.07.
   Termination or Reduction of Commitments      59    Section 2.08.    Repayment
of Loans      59    Section 2.09.    Interest      60    Section 2.10.    Fees
     61    Section 2.11.    Computation of Interest and Fees      61    Section
2.12.    Evidence of Debt      61    Section 2.13.    Payments Generally;
Administrative Agent’s Clawback.      62    Section 2.14.    Sharing of Payments
by Lenders      64       ARTICLE 3       TAXES, YIELD PROTECTION AND ILLEGALITY
   Section 3.01.    Taxes.      65    Section 3.02.    Illegality      68   
Section 3.03.    Inability to Determine Rates      68    Section 3.04.   
Increased Costs; Reserves on Eurodollar Rate Loans      69    Section 3.05.   
Compensation for Losses      70    Section 3.06.    Mitigation Obligations;
Replacement of Lenders      71    Section 3.07.    Survival      72   

 

i



--------------------------------------------------------------------------------

   ARTICLE 4       CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    Section 4.01.   
Effectiveness      72    Section 4.02.    Conditions to all Credit Extensions   
  75    Section 4.03.    Agreement to Deliver Mortgages and Title Information.
     76       ARTICLE 5       REPRESENTATIONS AND WARRANTIES    Section 5.01.   
Existence, Qualification and Power      77    Section 5.02.    Authorization; No
Contravention      77    Section 5.03.    Governmental Authorization; Other
Consents      77    Section 5.04.    Binding Effect      78    Section 5.05.   
Financial Statements; No Material Adverse Effect      78    Section 5.06.   
Litigation      78    Section 5.07.    No Default      79    Section 5.08.   
Ownership of Property; Liens      79    Section 5.09.    Environmental
Compliance      79    Section 5.10.    Insurance      80    Section 5.11.   
Taxes      80    Section 5.12.    ERISA Compliance      80    Section 5.13.   
Subsidiaries; Equity Interests; Loan Parties      81    Section 5.14.    Margin
Regulations; Investment Company Act      81    Section 5.15.    Disclosure     
81    Section 5.16.    Compliance with Laws      82    Section 5.17.    Solvency
     82    Section 5.18.    Casualty, Etc      82    Section 5.19.    Labor
Matters      82    Section 5.20.    Collateral Documents      83    Section
5.21.    Engineered Oil and Gas Properties      83    Section 5.22.    Sale of
Production      84       ARTICLE 6       AFFIRMATIVE COVENANTS    Section 6.01.
   Financial Statements      86    Section 6.02.    Certificates; Other
Information      88    Section 6.03.    Notices      90    Section 6.04.   
Payment of Obligations      91    Section 6.05.    Preservation of Existence,
Etc      91    Section 6.06.    Maintenance of Properties      91    Section
6.07.    Maintenance of Insurance.      91    Section 6.08.    Compliance with
Laws      92    Section 6.09.    Books and Records      92    Section 6.10.   
Inspection Rights      93    Section 6.11.    Use of Proceeds      93   

 

ii



--------------------------------------------------------------------------------

Section 6.12.    Covenant to Guarantee Obligations and Give Security      93   
Section 6.13.    Compliance with Environmental Laws      95    Section 6.14.   
Further Assurances      95    Section 6.15.    Production Proceeds      96      
ARTICLE 7       NEGATIVE COVENANTS    Section 7.01.    Liens      96    Section
7.02.    Investments      99    Section 7.03.    Indebtedness      101   
Section 7.04.    Fundamental Changes      104    Section 7.05.    Dispositions
     104    Section 7.06.    Restricted Payments      106    Section 7.07.   
Change in Nature of Business      107    Section 7.08.    Transactions with
Affiliates      108    Section 7.09.    Burdensome Agreements      108   
Section 7.10.    Use of Proceeds      109    Section 7.11.    Financial
Covenants      109    Section 7.12.    Hedge Transactions      109       ARTICLE
8       EVENTS OF DEFAULT AND REMEDIES    Section 8.01.    Events of Default   
  109    Section 8.02.    Remedies Upon Event of Default      112    Section
8.03.    Application of Funds      113       ARTICLE 9       ADMINISTRATIVE
AGENT    Section 9.01.    Appointment and Authority      114    Section 9.02.   
Rights as a Lender      114    Section 9.03.    Exculpatory Provisions      115
   Section 9.04.    Reliance by Administrative Agent      116    Section 9.05.
   Delegation of Duties      116    Section 9.06.    Resignation of
Administrative Agent      116    Section 9.07.    Non-Reliance on Administrative
Agent and Other Lenders      117    Section 9.08.    No Other Duties, Etc     
118    Section 9.09.    Administrative Agent May File Proofs of Claim      118
   Section 9.10.    Collateral and Guaranty Matters      119       ARTICLE 10   
   MISCELLANEOUS    Section 10.01.    Amendments, Etc      120    Section 10.02.
   Notices; Effectiveness; Electronic Communication      121   

 

iii



--------------------------------------------------------------------------------

Section 10.03.    No Waiver; Cumulative Remedies      124    Section 10.04.   
Expenses; Indemnity; Damage Waiver      124    Section 10.05.    Payments Set
Aside      126    Section 10.06.    Successors and Assigns      127    Section
10.07.    Treatment of Certain Information; Confidentiality      133    Section
10.08.    Right of Setoff      134    Section 10.09.    Interest Rate Limitation
     134    Section 10.10.    Counterparts; Integration; Effectiveness      135
   Section 10.11.    Survival of Representations and Warranties      135   
Section 10.12.    Severability      135    Section 10.13.    Replacement of
Lenders      136    Section 10.14.    Governing Law; Jurisdiction; Etc.      137
   Section 10.15.    Waiver of Jury Trial      138    Section 10.16.    No
Advisory or Fiduciary Responsibility      138    Section 10.17.    USA PATRIOT
Act Notice      139    Section 10.18.    Regarding the Security Agreement     
139    Section 10.19.    Amendment and Restatement      140   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

2.01

     Commitments and Applicable Percentages

5.03

     Governmental Authorizations

5.06

     Litigation

5.09

     Environmental Matters

5.13

     Subsidiaries, Other Equity Investments and Loan Party Information

5.22

     Sale of Production

7.01

     Existing Liens

7.02(n)

     Existing Investments

7.03

     Existing Indebtedness

10.02

     Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

     Form of

A

     Committed Loan Notice

B

     Swing Line Loan Notice

C

     Note

D

     Compliance Certificate

E

     Assignment and Assumption

F

     Opinion of Counsel to the Loan Parties

G

     Opinion of General Counsel of the Borrower

 

v



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
March 29, 2012 among SANDRIDGE ENERGY, INC., a Delaware corporation (the
“Borrower”), each LENDER from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer. This Amended
Agreement amends and restates the Amended and Restated Credit Agreement dated as
of April 22, 2010, as heretofore amended, among the Borrower, Bank of America,
N.A. as Administrative Agent, Swing Line Lender and L/C Issuer and the Lenders
party thereto.

PRELIMINARY STATEMENTS:

The Borrower has requested that the Lenders amend and restate a revolving credit
facility dated as of April 22, 2010, as heretofore amended, (the “Existing
Credit Agreement”) among the Borrower, Bank of America, N.A. as Administrative
Agent, Swing Line Lender and L/C Issuer and the Lenders party thereto, and the
Lenders are willing to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 . Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“6% Convertible Preferred Stock” means the Borrower’s 6% Convertible Perpetual
Preferred Stock issued on December 21, 2009, par value $0.001 per share,
liquidation preference of $100 per share and with the terms set forth in the
Certificate of Designation of the 6% Convertible Perpetual Preferred Stock.

“7% Convertible Preferred Stock” means the Borrower’s 7% Convertible Perpetual
Preferred Stock issued on November 10, 2010, par value $0.001 per share,
liquidation preference of $100 per share and with the terms set forth in the
Certificate of Designation of the 7% Convertible Perpetual Preferred Stock.

“8.5% Convertible Preferred Stock” means the Borrower’s 8.5% Convertible
Perpetual Preferred Stock issued on January 21, 2009, par value $0.001 per
share, liquidation preference of $100 per share and with the terms set forth in
the Certificate of Designation of the 8.5% Convertible Perpetual Preferred
Stock.



--------------------------------------------------------------------------------

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means the Existing Credit Agreement, as amended by this Amended
Agreement, and as the same may be further amended from time to time.

“Amended Agreement” means this Second Amended and Restated Credit Agreement
dated as of March 29, 2012, as executed and delivered by the parties hereto.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means, at any date, the applicable percentage per annum, set
forth below, based upon the Borrowing Base Utilization Ratio at such date:

 

          Applicable Rate    

Level

  

Borrowing Base

Utilization Ratio

   Base Rate
+   Eurodollar
Rate +
Letters of
Credit   Commitment
Fee

1

   ³ 90%    1.750%   2.750%   0.500%

2

   ³ 75% and < 90%    1.500%   2.500%   0.500%

3

   ³ 50% and < 75%    1.250%   2.250%   0.500%

4

   ³ 25% and < 50%    1.000%   2.000%   0.500%

5

   < 25%    0.750%   1.750%   0.500%

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole book manager in respect of this
Agreement.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.

“Attributed Value” means, with respect to any Engineered Oil and Gas Property,
the portion of the Borrowing Base attributed by the Administrative Agent to such
Engineered Oil and Gas Property for purposes of the most recent determination of
the Borrowing Base, based upon the discounted present value of the estimated net
cash flow to be realized from the production of Hydrocarbons from such
Engineered Oil and Gas Property.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

3



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2011,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Auto-Reinstatement Letter of Credit” has the meaning specified in
Section 2.03(b)(iv).

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.07 and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Available Borrowing Base” means, at any time of determination, the remainder of
(a) the lesser of the Borrowing Base or the Aggregate Commitments, minus (b) the
Total Outstandings.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (i) the Federal Funds Rate plus 1/2 of 1%, (ii) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate” and (iii) the Eurodollar Rate for such day plus 1% per
annum. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

 

4



--------------------------------------------------------------------------------

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Borrowing Base” means, on any date, either the amount provided for in
Section 2.05(a) or the amount determined in accordance with the provisions of
Section 2.05(b); provided, however, that in no event shall the Borrowing Base
ever exceed the Aggregate Commitments.

“Borrowing Base Deficiency” means, as of any date, the amount, if any, by which
the Total Outstandings on such date exceeds the Borrowing Base in effect on such
date.

“Borrowing Base Utilization Ratio” means at any time the ratio (expressed as a
percentage) determined by taking the Total Outstandings and dividing by the
Borrowing Base.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and the
State of New York, and, if such day relates to any Eurodollar Rate Loan, means
any such day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank eurodollar market.

“Cash Collateral” has the meaning specified in Section 2.03(g).

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Restricted Subsidiaries free and
clear of all Liens (other than Liens permitted under Section 7.01):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (A) is a Lender or (B)(i) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 90 days from the date of acquisition thereof;

 

5



--------------------------------------------------------------------------------

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and

(d) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Restricted Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a),
(b) and (c) of this definition.

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Engineered Oil and Gas Property of the Borrower or
any of its Restricted Subsidiaries having a fair market value in excess of
$1,000,000.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Amended Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 

6



--------------------------------------------------------------------------------

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of more than 35% of the equity securities of the Borrower entitled
to vote for members of the board of directors or equivalent governing body of
the Borrower on a fully-diluted basis (and taking into account all such
securities that such “person” or “group” has the right to acquire pursuant to
any option right); or

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each of the mortgages, collateral assignments, Security Agreement
Supplements, security agreements, pledge agreements or other similar agreements
delivered to the Administrative Agent pursuant to the Security Agreement or
Section 6.12, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.

 

7



--------------------------------------------------------------------------------

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Commitment Letter” means the letter agreement so denominated dated March 5,
2012 among the Borrower, the Administrative Agent and the Arranger.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements, financial position, financial
condition, liabilities, etc. refer to the consolidated financial statements,
financial position, financial condition, liabilities, etc. of such Person and
its properly consolidated subsidiaries.

“Consolidated Current Assets” means, for any period, the aggregate amount of all
assets of Borrower and its Consolidated Restricted Subsidiaries which would be
properly classified as current assets in accordance with GAAP plus any Available
Borrowing Base, but excluding any unrealized assets resulting from compliance
with the Financial Accounting Standards Board’s Statement 133 concerning
mark-to-market requirements on hedging transactions.

“Consolidated Current Liabilities” means, for any period, the aggregate amount
of all liabilities of Borrower and its Consolidated Restricted Subsidiaries
which would be properly classified as current liabilities in accordance with
GAAP, but excluding current maturities under this Agreement and any unrealized
liabilities resulting from compliance with the Financial Accounting Standards
Board’s Statement 133 concerning mark-to-market requirements on hedging
transactions.

 

8



--------------------------------------------------------------------------------

“Consolidated Current Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Current Assets as of such date to (b) Consolidated Current
Liabilities as of such date.

“Consolidated EBITDA” means for any period, the Consolidated Net Income of
Borrower for such period; plus each of the following (without duplication)
determined for Borrower and its Consolidated Restricted Subsidiaries on a
Consolidated basis for such period: (a) any provision for (or less any benefit
from) income or franchise taxes included in determining Consolidated Net Income;
(b) any interest expense, premium payments, debt discount and financing fees and
expenses of the Borrower or its Restricted Subsidiaries deducted in determining
Consolidated Net Income; (c) any depreciation, depletion or amortization expense
deducted in determining Consolidated Net Income; (d) any non-cash loss on change
in fair value of derivative instruments deducted in determining Consolidated Net
Income; (e) any other non-cash charge, expense or loss deducted in determining
Consolidated Net Income; and (f) cash expenses and restructuring, severance and
other one-time charges (whether cash or non-cash) incurred in connection with
the acquisition of any entity or line of business permitted hereunder; and minus
each of the following (without duplication) determined for Borrower and its
Consolidated Restricted Subsidiaries on a Consolidated basis for such period, to
the extent included in determining such Consolidated Net Income for such period:
(a) any non-cash gain on change in fair value of derivative instruments included
in determining Consolidated Net Income; (b) any interest income included in
determining Consolidated Net Income; and (c) any other non-cash income or gains
included in determining Consolidated Net Income; provided however, that in
determining Consolidated Net Income for the purposes of this definition for any
period in which Borrower or any of its Consolidated Restricted Subsidiaries has
acquired or acquires additional Consolidated Restricted Subsidiaries (whether by
purchase, merger or otherwise) or has acquired or disposed of or acquires or
disposes of producing Oil and Gas Properties, (1) the Consolidated Net Income of
such acquired Consolidated Restricted Subsidiaries shall be included in such
calculation on a pro forma basis as if they had been owned by Borrower and its
Consolidated Restricted Subsidiaries throughout such period, (2) the revenues
attributable to the oil and gas production from such acquired Oil and Gas
Properties during such period, less the direct operating expenses and severance
and ad valorem taxes incurred with respect to such properties during such
period, shall be included in such calculation on a pro forma basis as if they
had been owned by Borrower and its Consolidated Restricted Subsidiaries
throughout such period and (3) the revenues attributable to the oil and gas
production from producing Oil and Gas Properties disposed of during such period,
less the direct operating expenses and severance and

 

9



--------------------------------------------------------------------------------

ad valorem taxes incurred with respect to such properties during such period,
shall be deducted in such calculation on a pro forma basis as if they had not
been owned by Borrower and its Consolidated Restricted Subsidiaries throughout
such period. Pro forma adjustments made in connection with Subsidiaries or Oil
and Gas Properties acquired or disposed of shall be consistent with Article 11
of Regulation S-X and certified by the Borrower’s chief financial officer.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Consolidated Restricted Subsidiaries on a Consolidated
basis, the excess of (i) the sum, without duplication, of (a) the outstanding
principal amount of all obligations, whether current or long-term, for borrowed
money and all obligations evidenced by bonds, debentures, notes or other similar
instruments, (b) all purchase money Indebtedness, (c) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business), (d) Attributable
Indebtedness in respect of capital leases and Synthetic Lease Obligations,
(e) without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (d) above of Persons other than
the Borrower or any Consolidated Restricted Subsidiary and (f) all Indebtedness
of the types referred to in clauses (a) through (e) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which the Borrower or a Consolidated Restricted
Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to the Borrower or such Consolidated Restricted
Subsidiary over (ii) (x) if there are no Loans outstanding on such date of
determination, the aggregate cash and Cash Equivalents of the Borrower and its
Consolidated Restricted Subsidiaries in excess of $10,000,000 and (y) if there
are Loans outstanding on such date of determination, zero.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended on or
prior to such date.

“Consolidated Net Income” means, for any period, the net income (or loss) of
Borrower and its Consolidated Restricted Subsidiaries for such period determined
in accordance with GAAP, provided that the following shall be excluded in
calculating Consolidated Net Income and Consolidated EBITDA: (i) any
extraordinary items of gain or loss, (ii) any gain or loss from the sale of
assets other than in the ordinary course of business, (iii) any non-cash income,
gains, losses or charges resulting from the requirements of SFAS 133 or 143,
(iv) any professional fees related to the Transaction or the Dynamic Acquisition
and (v) the net income (or loss) of any Royalty Trust or any person accounted
for on the equity method, except to the extent of cash distributions received by
the Borrower or a Consolidated Restricted Subsidiary for such period.

 

10



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
(i) the Committed Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or
(ii) participations in L/C Obligations or participations in Swing Line Loans
required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder unless such failure has been cured,
(b) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, unless the subject of a good faith dispute or unless
such failure has been cured, (c) has been

 

11



--------------------------------------------------------------------------------

deemed insolvent or become the subject of a bankruptcy or insolvency proceeding,
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender or (d) any Lender (i) that has failed,
within three Business Days after written request by the L/C Issuer, to confirm
that it will comply with the terms of this Agreement relating to its obligations
to fund under Section 2.01; provided that any such Lender shall cease to be a
Defaulting Lender under this clause (d)(i) upon receipt of such confirmation by
the L/C Issuer or (ii) that has (or is controlled by an entity that has) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of the creditors
or similar Persons charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment.

“Determination Date” has the meaning specified in Section 2.05(b).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction but excluding all
events described in the definition of “Casualty Event” regardless of the value
thereof) of any property by any Person (or the granting of any option or other
right to do any of the foregoing), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith. The issuance of Equity Interests by
any Restricted Subsidiary to any Person other than the Borrower or a
wholly-owned Restricted Subsidiary shall be deemed a Disposition by the Borrower
of its direct or indirect Equity Interest in such Restricted Subsidiary to the
extent of the resulting dilution.

“Disqualified Stock” means any capital stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event (other than a change in control), matures or
is mandatorily redeemable, pursuant to a sinking fund obligation or otherwise,
or redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is one year after the latest final maturity of the Loans,
except to the extent that such capital stock is redeemable with, or solely
exchangeable for, any capital stock of such Person that is not Disqualified
Stock.

“Dollar” and “$” mean lawful money of the United States.

 

12



--------------------------------------------------------------------------------

“Dynamic Acquisition” means the acquisition by the Borrower of Dynamic Offshore
Resources, LLC pursuant to the Equity Purchase Agreement dated as of February 1,
2012.

“East Texas and North Louisiana Deep Rights” means rights of the Borrower and
its Restricted Subsidiaries with respect to Oil and Gas Properties situated
below the base of the Cotton Valley formation and located in (a) Bossier Parish
in the State of Louisiana and (b) Rusk, Gregg, and Harrison Counties in the
State of Texas.

“Election Notice” has the meaning specified in Section 2.05(c).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“Engineered Oil and Gas Property” means any Oil and Gas Property listed in the
most recent Engineering Report other than any Oil and Gas Property (i) to which
no value has been attributed by the Administrative Agent in the most recent
determination of the Borrowing Base or (ii) that has been Disposed of as part of
or in connection with any Disposition to a Person other than a Loan Party that
is permitted hereunder or under any other Loan Document.

“Engineering Report” means the Initial Engineering Report and each engineering
report delivered pursuant to Section 2.05 or 6.01. To the extent that two or
more engineering firms prepare reports as of the same date for portions of the
properties required to be reported on, such reports will collectively constitute
a single “Engineering Report” for the purposes hereof.

“Environmental Laws” means any and all Federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

13



--------------------------------------------------------------------------------

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

14



--------------------------------------------------------------------------------

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or (ii) if such rate is not available at such time for any reason, then
the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period; and

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time, determined two Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing on that day or (ii) if such published rate is not available at such
time for any reason, the rate per annum determined by the Administrative Agent
to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at the date and time of determination.

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Personal Property” has the meaning specified in the Security
Agreement.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its

 

15



--------------------------------------------------------------------------------

applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a), and (d) any U.S. federal withholding Taxes imposed
under FATCA.

“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended versions of Sections 1471 through 1474 of the Code
that are substantively comparable and not materially more onerous to comply
with), together with any current or future regulations or official
interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the letter agreement so denominated dated March 5, 2012 among
the Borrower, the Administrative Agent and the Arranger.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

16



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 10.06(h).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness of the payment thereof
or to protect such obligee against loss in respect thereof (in whole or in part)
or (b) any Lien on any assets of such Person securing any Indebtedness of any
other Person, whether or not such Indebtedness is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien). The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantors” means, collectively, (i) SandRidge Holdings, Inc., SandRidge
Exploration and Production, LLC, SandRidge Onshore, LLC, SandRidge Offshore,
LLC, SandRidge Midstream Inc., SandRidge Operating Company, Integra Energy,
L.L.C., and SandRidge Tertiary, LLC, and (ii) each Person which becomes a
Guarantor after the Closing Date pursuant to Section 6.12.

 

17



--------------------------------------------------------------------------------

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, heretofore delivered pursuant to the
Existing Credit Agreement.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Transaction” means any commodity, interest rate, currency or other swap,
option, collar, futures contract or other contract pursuant to which a Person
hedges risks related to commodity prices, interest rates, currency exchange
rates, securities prices or financial market conditions. Hedge Transactions
expressly include Oil and Gas Hedge Transactions.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Hydrocarbons” means oil, gas, casinghead gas, drip gasolines, natural gasoline,
condensate, distillate and all other liquid and gaseous hydrocarbons produced or
to be produced in conjunction therewith, and all products, by-products and all
other substances derived therefrom or the processing thereof, and all other
minerals and substances, including, but not limited to, sulphur, lignite, coal,
uranium, thorium, iron, geothermal steam, water, carbon dioxide, helium and any
and all other minerals, ores or substances of value, and the products and
proceeds therefrom, including, without limitation, all gas resulting from the in
situ combustion of coal or lignite.

“Immaterial Subsidiary” means any Subsidiary of the Borrower with less than
$5,000,000 in total assets on a Consolidated basis.

“Immaterial Title Deficiencies” means, with respect to specified Proved
Reserves, defects or clouds on title, discrepancies in reported net revenue and
working interest ownership percentages, inaccuracies of representations and
warranties in Sections 5.21 and 5.22 that are qualified by reference to this
term, and other Liens, defects, discrepancies and similar matters, including,
without limitation, rights of participants in the Well Participation Program or
any similar predecessor or successor program, which do not, in the aggregate,
reduce the Attributed Value of all Proved Reserves of the Borrower by more than
four percent (4%) of Attributed Value of all such Proved Reserves.

 

18



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes or other similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 90 days after the date
on which such trade account payable was created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations;

(g) the mandatory redemption price of all Disqualified Stock of such Person; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date. The amount of any non-recourse
Indebtedness described in clause (e) of this definition shall, for the purposes
of this Agreement, be deemed to be equal to the lesser of (i) the aggregate
unpaid amount of such Indebtedness and (ii) the fair market value of the
property or asset encumbered, as determined by such Person in good faith.

 

19



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Engineering Report” means the engineering report concerning Oil and Gas
Properties of Loan Parties dated as of June 30, 2006 prepared by Netherland,
Sewell & Associates and DeGolyer & MacNaughton.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date two weeks or one, two, three or
six months thereafter, as selected by the Borrower in its Committed Loan Notice;
provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period of one-month or greater duration that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person or (c) the purchase or other
acquisition (in one

 

20



--------------------------------------------------------------------------------

transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Restricted Subsidiary) or in
favor the L/C Issuer and relating to such Letter of Credit.

“Lariat” means Lariat Services, Inc., a Texas corporation and a wholly-owned
Subsidiary of the Borrower.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, licenses, authorizations and permits of, and agreements
with, any Governmental Authority.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means (i) Bank of America and (ii) another Lender satisfactory to
the Borrower and the Administrative Agent that may agree to issue Letters of
Credit hereunder pursuant to an instrument in form reasonably satisfactory to
the Administrative Agent and the Borrower, in their respective capacities as
issuers of Letters of Credit hereunder, or any successor issuers of Letters of
Credit hereunder.

 

21



--------------------------------------------------------------------------------

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lender Counterparty” means any counterparty under a Swap Contract or a Treasury
Management Services Agreement that was a Lender (or an Affiliate of a Lender)
including, for the avoidance of doubt, a Lender (or an Affiliate of a Lender)
under the Existing Credit Agreement, at the time such Swap Contract or Treasury
Management Services Agreement was entered into.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and including any
Letter of Credit outstanding under the Existing Credit Agreement on the Closing
Date.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer. In the event of any inconsistency between the provisions of
any Letter of Credit Application and the provisions of this Agreement, the
provisions of this Agreement shall prevail.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $100,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

 

22



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance, lien
(statutory or other), charge, or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any easement, right of way or other encumbrance on title to real property, and
any financing lease having substantially the same economic effect as any of the
foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article 2
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, the Guaranty and the Collateral Documents.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
or condition (financial or otherwise) of the Borrower and its Restricted
Subsidiaries taken as a whole; (b) a material impairment of (i) the rights and
remedies of the Administrative Agent or the Lenders under the Loan Documents or
(ii) the ability of the Loan Parties to perform their obligations under the Loan
Documents; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against the Loan Parties of the Loan Documents.

“Maturity Date” means March 29, 2017; provided that (i) if neither the
Borrower’s existing Senior Floating Rate Notes due 2014 nor the Borrower’s
existing 9.875% Senior Unsecured Notes due 2016 have been repaid or refinanced
in full prior to September 30, 2015 with a source of funds other than Loans
under this Agreement, the Maturity Date shall be November 15, 2015, provided
that in the case of any such refinancing with the proceeds of other
Indebtedness, such Indebtedness shall mature no earlier than the first
anniversary of the date first stated above, and (ii) if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

“Maximum Rate” has the meaning set forth in Section 10.09.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means any of the mortgages and deeds of trust heretofore delivered
pursuant to the Existing Credit Agreement or hereafter delivered pursuant to
Section 4.03, 6.12 or 6.14 hereof.

 

23



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by the Borrower or any of its Restricted
Subsidiaries, the excess, if any, of (i) the sum of cash and Cash Equivalents
received in connection with such transaction (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) over
(ii) the sum of (A) the principal amount of any Indebtedness that is secured by
the applicable asset and that is required to be repaid in connection with such
transaction (other than Indebtedness under the Loan Documents), (B) the
reasonable and customary out-of-pocket expenses incurred by the Borrower or such
Restricted Subsidiary in connection with such transaction, (C) income taxes
reasonably estimated to be actually payable within two years of the date of the
relevant transaction as a result of any gain recognized in connection therewith
and (D) the Swap Termination Value, if any, associated with such transaction;
provided that, if the amount of any estimated taxes pursuant to subclause
(C) exceeds the amount of taxes actually required to be paid in cash in respect
of such Disposition, the aggregate amount of such excess shall constitute Net
Cash Proceeds if such aggregate amount exceeds $1,000,000;

(b) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any of its Restricted Subsidiaries, the excess of (i) the sum of the
cash and Cash Equivalents received in connection with such transaction over
(ii) the underwriting discounts and commissions, and other reasonable and
customary out-of-pocket expenses, incurred by the Borrower or such Restricted
Subsidiary in connection therewith; and

(c) with respect to the termination of any Hedge Transaction by the Borrower or
any of its Restricted Subsidiaries, the excess of (i) the sum of the cash and
Cash Equivalents received in connection with such transaction over (ii) the sum
of (A) the reasonable and customary out-of-pocket expenses incurred by the
Borrower or such Restricted Subsidiary in connection with such transaction and
(B) income taxes reasonably estimated to be actually payable within two years of
the date of the relevant transaction as a result of any gain recognized in
connection therewith; provided that, if the amount of any estimated taxes
pursuant to subclause (B) exceeds the amount of taxes actually required to be
paid in cash in respect of such termination, the aggregate amount of such excess
shall constitute Net Cash Proceeds if such aggregate amount exceeds $1,000,000.

 

24



--------------------------------------------------------------------------------

“Non-Extension Notice Date” has the meaning set forth in Section 2.03(b)(iii).

“Non-Reinstatement Deadline” has the meaning set forth in Section 2.03(b)(iv).

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit or any Swap Contract or
Treasury Management Services Agreement with a Lender Counterparty, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Restricted Subsidiary thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.

“Oil and Gas Business” means the business of acquiring, exploring, or developing
and operating Oil and Gas Properties and the production, marketing, processing
and transporting of Hydrocarbons therefrom, and providing services to the oil
and gas upstream and midstream segments.

“Oil and Gas Hedge Transaction” means a Hedge Transaction pursuant to which any
Person hedges the price to be received by it for future production of
Hydrocarbons.

“Oil and Gas Properties” means all oil, gas and/or mineral leases, oil, gas or
mineral properties, mineral servitudes and/or mineral rights of any kind
(including, without limitation, mineral fee interests, lease interests, farmout
interests, overriding royalty and royalty interests, net profits interests, oil
payment interests, production payment interests and other types of mineral
interests), and all oil and gas gathering, treating, storage, processing,
monitoring and handling assets and all other assets directly related thereto.

“Oklahoma Properties” means certain properties in Oklahoma City which include
the former Kerr-McGee Tower, the surrounding buildings and the three parking
lots.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b)

 

25



--------------------------------------------------------------------------------

with respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount by which such L/C
Obligations exceed the Cash Collateral held by the Administrative Agent on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Debt Restrictions” means, an instrument or instruments governing
indebtedness which imposes limitations on or requirements with respect to
Indebtedness, Restricted Payments or Liens of the type described in

 

26



--------------------------------------------------------------------------------

Section 7.09 that are substantially the same as or less restrictive than the
corresponding limitations or requirements, if any, with respect to such matters
contained in any of the Principal Debt Obligations.

“Permitted Encumbrances” has the meaning specified in the Mortgages.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Piñon Field Interests” means 35 BCFE working interest in the Piñon Field.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pledged Equity” has the meaning specified in the Security Agreement.

“Principal Debt Obligations” means all existing long-term debt issued by the
Borrower including the (i) Senior Floating Rate Notes due 2014, (ii) 9.875%
Senior Notes due 2016, (iii) 8.0% Senior Notes due 2018, (iv) 8.75% Senior Notes
due 2020 and (v) 7.5% Senior Notes due 2021.

“Proved Reserves” means, collectively, proved developed nonproducing reserves,
proved developed producing reserves and proved undeveloped reserves.

“PV10 Pricing” means the net present value, discounted at 10% per annum, of the
future net revenues expected to accrue to the Borrower’s and its Restricted
Subsidiaries’ collective interests in Proved Reserves expected to be produced
from Oil and Gas Properties during the remaining expected economic lives of such
reserves made in accordance with the then existing standards of the Society of
Petroleum Engineers (with appropriate adjustments made for hedging operations)
as follows:

(a) for anticipated sales of oil and gas that are fixed in a firm fixed price
sales contract with an investment grade counterparty or a counterparty
guaranteed, or for whom a letter of credit has been issued, by an investment
grade party (or another counterparty approved by Administrative Agent), the
fixed price or prices provided for in such sales contract during the term
thereof; and

(b) for anticipated sales of oil and gas, if such sales are not under a sales
contract that is described in paragraph (a) above, for the date of calculation

 

27



--------------------------------------------------------------------------------

(or, if such date is not a Business Day, for the first Business Day thereafter),
adjusted in each case for historical location and quality differentials during
the twelve months preceding such date of determination:

(i) for the remainder of the current calendar year (whether a whole or partial
year), the average NYMEX Pricing for the remaining contracts in the current
calendar year;

(ii) for each of the succeeding three complete calendar years, the average NYMEX
Pricing for the twelve months in each such calendar year; and

(iii) for the succeeding fourth complete calendar year, and for each calendar
year thereafter, the average NYMEX Pricing for the twelve months in such fourth
calendar year.

“Qualified Stock” means Equity Interests which are not Disqualified Stock.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators and advisors of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

28



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and, solely for purposes of notices given pursuant to Article 2, any other
officer of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Restricted Subsidiary, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Borrower’s stockholders, partners
or members (or the equivalent Person thereof).

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Royalty Trust” means a statutory or business trust, the trustee of which is a
financial institution not affiliated with the Borrower, to which the Borrower or
one or more of its Restricted Subsidiaries conveys, or intends to convey,
royalty interests, net profits interests, or other similar mineral interests in
the production of hydrocarbons from properties to which no value was attributed
in the then most recent determination of the Borrowing Base, in exchange for
units of beneficial interests in the trust and all or part of the cash proceeds
of an underwritten public offering or a similar offering under Rule 144A of the
trust’s units. For the avoidance of doubt, SandRidge Mississippian Trust I,
SandRidge Mississippian Trust II and SandRidge Permian Trust shall each
constitute a Royalty Trust.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“Scheduled Determination” has the meaning specified in Section 2.05(b)(i).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

29



--------------------------------------------------------------------------------

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Lender Counterparties, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 9.05, and the
other Persons the Obligations owing to which are or are purported to be secured
by the Collateral under the terms of the Collateral Documents.

“Securities Laws” means the Securities Act of 1933 and regulations thereunder,
the Securities Exchange Act of 1934 and regulations thereunder, Sarbanes-Oxley
and the applicable accounting and auditing principles, rules, standards and
practices promulgated, approved or incorporated by the SEC or the PCAOB.

“Security Agreement” means, collectively, the pledge and security agreements
heretofore delivered pursuant to the Existing Credit Agreement or hereafter
delivered pursuant to Section 6.12 or 6.14 hereof.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning specified in Section 10.06(h).

“Special Determination” has the meaning specified in Section 2.05(b)(ii).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the

 

30



--------------------------------------------------------------------------------

time beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Notwithstanding the foregoing, neither (i) Grey Ranch Plant Genpar, LLC,
a Texas limited liability company, nor (ii) Grey Ranch Plant, L.P., a Texas
limited partnership, nor (iii) any Royalty Trust, nor (iv) any future venture
contemplated by Section 7.02(h) shall be considered to be a “Subsidiary” of the
Borrower or any of its Restricted Subsidiaries for purposes of any Loan
Document, except that any of the foregoing entities may be consolidated with the
Borrower or any Subsidiary for purposes of such Person’s financial statements.
Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Super-Majority Lenders” means, as of any date of determination, Lenders having
66 2/3% or more of the Aggregate Commitments; provided that the Commitment of
any Defaulting Lender shall be excluded for purposes of making a determination
of Super-Majority Lenders.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

31



--------------------------------------------------------------------------------

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Threshold Amount” means $25,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction” means, collectively, the entering into and funding of the senior
credit facility under this Agreement, and all related transactions and the
payment of the fees and expenses incurred in connection with the consummation of
the foregoing.

“Treasury Management Services Agreement” means any agreement to provide cash
management services, including treasury, depository, overdraft, credit, debit or
purchasing card, electronic funds transfer and other cash management
arrangements to the Borrower or any Subsidiary.

 

32



--------------------------------------------------------------------------------

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (1) any Subsidiary of the Borrower designated by
the Borrower as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent; provided, that the Borrower shall only be permitted to so
designate a Subsidiary as an Unrestricted Subsidiary so long as (a) no Default
or Borrowing Base Deficiency has occurred and is continuing or would result
therefrom, (b) immediately after giving effect to such designation, the Borrower
shall be in compliance on a pro forma basis with the financial covenants set
forth in Section 7.11, (c) such Unrestricted Subsidiary shall be capitalized (to
the extent capitalized by the Borrower or any of its Restricted Subsidiaries)
through Investments as permitted by, and in compliance with, Section 7.02,
(d) for purposes of clause (c) such designation shall be deemed an Investment in
an amount equal to the net book value of the total investment of the Borrower
and its Restricted Subsidiaries in such Unrestricted Subsidiary, and (e) the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate executed by a Responsible Officer of the Borrower, certifying
compliance with the requirements of preceding clauses (a) through (d), and
containing the calculations and information required by the preceding clause
(b), and (2) any Subsidiary of an Unrestricted Subsidiary. The Borrower may
designate any Unrestricted Subsidiary to be a Restricted Subsidiary for purposes
of this Agreement (each, a “Subsidiary Redesignation”); provided, that (i) no
Default has occurred and is continuing or would result therefrom,
(ii) immediately after giving effect to such Subsidiary Redesignation, the
Borrower shall be in compliance on a pro forma basis with the financial
covenants set forth in Section 7.11 and (iii) the Borrower shall have delivered
to the Administrative Agent an

 

33



--------------------------------------------------------------------------------

officer’s certificate executed by a Responsible Officer of the Borrower,
certifying compliance with the requirements of preceding clauses (i) and (ii),
and containing the calculations and information required by the preceding clause
(ii).

“Well Participation Program” means that the Well Participation Program effective
as of June 8, 2006 by and among the Borrower and certain executive officers of
the Borrower, as in effect on the Closing Date.

Section 1.02 . Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

34



--------------------------------------------------------------------------------

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03 . Accounting Terms. (a) Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

Section 1.04 . Petroleum Terms.

As used herein, the terms “proved reserves,” “proved developed reserves,”
“proved developed producing reserves,” “proved developed nonproducing reserves,”
and “proved undeveloped reserves” have the meaning given such terms from time to
time and at the time in question by the Society of Petroleum Engineers of the
American Institute of Mining Engineers.

Section 1.05 . Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Section 1.06 . Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Central time (daylight or standard, as
applicable).

 

35



--------------------------------------------------------------------------------

Section 1.07. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

ARTICLE 2

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01. Committed Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Committed
Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Committed Borrowing and the application by the
Administrative Agent of the proceeds thereof, (i) the Total Outstandings shall
not exceed the lesser of the Aggregate Commitments and the Borrowing Base and
(ii) the aggregate Outstanding Amount of the Committed Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Commitment. Within the
limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.06, and reborrow under this Section 2.01. Committed Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.

Section 2.02. Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Committed Loans and
(ii) on the requested date of any Borrowing of Base Rate Committed Loans. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed

 

36



--------------------------------------------------------------------------------

by a Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Section 2.03(c), each Borrowing of or conversion to Base Rate
Committed Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Committed
Borrowing, a conversion of Committed Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed, converted or
continued, (iv) the Type of Committed Loans to be borrowed or to which existing
Committed Loans are to be converted and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Borrower fails to specify a Type of
Committed Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02, the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and second, shall be made available to the Borrower
as provided above.

 

37



--------------------------------------------------------------------------------

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of an Event of Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans and no more than two of such Interest
Periods shall be of a duration of two weeks.

Section 2.03. Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of the Borrower and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the lesser of the Aggregate Commitments and the Borrowing Base,
(y) the aggregate Outstanding Amount of the Committed Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Commitment and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Borrower for the issuance or amendment of a Letter
of Credit shall

 

38



--------------------------------------------------------------------------------

be deemed to be a representation by the Borrower that the L/C Credit Extension
so requested complies with the conditions set forth in the proviso to the
preceding sentence. Within the foregoing limits, and subject to the terms and
conditions hereof, the Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twenty-four months after the date of issuance or
last extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $50,000, in the case of a standby
Letter of Credit;

 

39



--------------------------------------------------------------------------------

(D) such Letter of Credit is to be denominated in a currency other than Dollars;
or

(E) a default of any Lender’s obligations to fund under Section 2.01 exists or
any Lender is at such time a Defaulting Lender hereunder, unless the L/C Issuer
has entered into arrangements, including delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) either with the Borrower
or such Lender to eliminate the L/C Issuer’s risk with respect to such Lender’s
Applicable Percentage of the Letter of Credit then requested to be issued.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof or (B) the beneficiary of such
Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article 9 with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article 9
included the L/C Issuer with respect to such acts or omissions and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
and Auto-Reinstatement Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by

 

40



--------------------------------------------------------------------------------

the L/C Issuer and the Administrative Agent not later than 11:00 a.m. at least
two Business Days (or such later date and time as the Administrative Agent and
the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Section 4.02 shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.

 

41



--------------------------------------------------------------------------------

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise) or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing the L/C Issuer not to
permit such extension.

(iv) If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer to permit
such reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not

 

42



--------------------------------------------------------------------------------

permit such reinstatement if it has received a notice (which may be by telephone
or in writing) on or before the day that is five Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment. On a
monthly basis, the L/C Issuer shall deliver to the Administrative Agent (with a
copy to the Borrower) a complete list of all outstanding Letters of Credit
issued by the L/C Issuer.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion (calculated after giving effect to the application by the Administrative
Agent of the proceeds of such Committed Borrowing) of the Aggregate Commitments
and the conditions set forth in Section 4.02 (other than the delivery of a
Committed Loan Notice). Any notice given by the L/C Issuer or the Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

43



--------------------------------------------------------------------------------

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Committed Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default; or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

44



--------------------------------------------------------------------------------

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

(vii) In the event the Borrower or any Lender shall have entered into the
arrangements contemplated pursuant to Section 2.03(a)(iii)(E) with respect to
the L/C Issuer’s risk with respect to another Lender’s Applicable Percentage of
any Letter of Credit, the L/C Issuer shall be entitled immediately to exercise
its rights under any such arrangement and apply any funds received by it as a
result thereof to such Lender’s Applicable Percentage of any Unreimbursed Amount
with respect to such Letter of Credit.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.

 

45



--------------------------------------------------------------------------------

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

46



--------------------------------------------------------------------------------

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to

 

47



--------------------------------------------------------------------------------

be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations. Sections 2.06 and 8.02(c)
set forth certain additional requirements to deliver Cash Collateral hereunder.
For purposes of this Section 2.03, Section 2.06 and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the L/C Issuer
(which documents are hereby consented to by the Lenders). Such cash and deposit
account balances are referred to herein, collectively, as the “Cash Collateral”.
Derivatives of such term have corresponding meanings. The Borrower hereby grants
to the Administrative Agent, for the benefit of the L/C Issuer and the Lenders,
a security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of the
ISP shall apply to each standby Letter of Credit and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the daily amount available to be drawn under
such Letter of Credit; provided, in the event the Borrower has entered into an
arrangement with the L/C Issuer with respect to the L/C Issuer’s risk with
respect to any Lender’s obligation to fund its Applicable Percentage of the
Unreimbursed Amount with respect to such Letter of Credit as contemplated in
Section 2.03(a)(iii)(E) hereof, no such Letter of Credit Fee shall accrue or be
deemed to have accrued, or be owing or payable by the Borrower to the
Administrative Agent for the account of such Lender with respect to such

 

48



--------------------------------------------------------------------------------

Lender’s Applicable Percentage of such Letter of Credit Fee until such time as
the L/C Issuer determines in its reasonable discretion that such Lender is no
longer a Defaulting Lender. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.07. Letter of Credit Fees shall
be (i) due and payable on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand and (ii) computed on a quarterly basis in arrears. If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate of (i) 0.125% (A) with
respect to each commercial Letter of Credit, computed on the amount of such
Letter of Credit and payable upon the issuance thereof and (B) with respect to
any amendment of a commercial Letter of Credit increasing the amount of such
Letter of Credit, computed on the amount of such increase, and payable upon the
effectiveness of such amendment and (ii) 0.125% per annum with respect to each
standby Letter of Credit, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears, and due and payable
on the first Business Day after the end of each March, June, September and
December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

49



--------------------------------------------------------------------------------

Section 2.04. Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Committed Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Total Outstandings
shall not exceed the lesser of the Aggregate Commitments and the Borrowing Base
and (ii) the aggregate Outstanding Amount of the Committed Loans of any Lender,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Commitment, and provided,
further, that the Borrower shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.04, prepay under Section 2.06, and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon
the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to

 

50



--------------------------------------------------------------------------------

make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower at its
office by crediting the account of the Borrower on the books of the Swing Line
Lender in immediately available funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Committed Loan in an amount equal to such Lender’s Applicable Percentage of
the amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02(a),
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion (calculated
after giving effect to the application by the Administrative Agent of the
proceeds of such Base Rate Committed Loans) of the Aggregate Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Committed Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

 

51



--------------------------------------------------------------------------------

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a Default
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided, however, that each Lender’s obligation to make
Committed Loans pursuant to this Section 2.04(c) is subject to the conditions
set forth in Section 4.02. No such funding of risk participations shall relieve
or otherwise impair the obligation of the Borrower to repay Swing Line Loans,
together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Swing Line Lender.

 

52



--------------------------------------------------------------------------------

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

Section 2.05. Borrowing Base.

(a) Initial Borrowing Base. During the period from the Closing Date until the
next Determination Date the Borrowing Base shall be $1,000,000,000.

(b) Subsequent Determinations of the Borrowing Base. Upon each designation of a
new Borrowing Base on a Scheduled Determination or a Special Determination, the
Administrative Agent shall notify the Borrower of the new Borrowing Base which
designation shall take effect immediately on the date such notice is sent (each
such date (including the Closing Date), a “Determination Date”) and shall remain
in effect until, but not including, the next Determination Date. The Borrowing
Base shall be determined in accordance with the following methodology:

(i) By April 1 and October 1 of each year beginning October 1, 2012, the
Borrower shall furnish to the Administrative Agent (with sufficient copies for
each Lender of any information provided on paper, computer disks, or other
tangible media) the Engineering Report then required under Section 6.01(e) or
(f) together with all information, reports and data that the Administrative
Agent requests concerning the businesses and properties of the Borrower and its
Restricted Subsidiaries (including

 

53



--------------------------------------------------------------------------------

their Oil and Gas Properties and the reserves and production relating thereto).
As promptly as reasonably practicable after receiving such Engineering Report,
information, reports and data, the Administrative Agent shall propose a
Borrowing Base following the procedures set forth in Section 2.05(b)(iii) below.
Each such determination of the Borrowing Base is herein called a “Scheduled
Determination”. If the Borrower does not furnish all such information, reports
and data by the date specified in the first sentence of this Section, the
Administrative Agent may nonetheless designate the Borrowing Base at any amount
that Super-Majority Lenders determine (or, in the case of an increase, that all
the Lenders determine) and the Borrowing Base may similarly be designated from
time to time thereafter until each Lender receives all such information, reports
and data, whereupon the Lenders shall designate a new Borrowing Base as
described above.

(ii) In addition to Scheduled Determinations, the Borrower may request the
Lenders to make additional determinations of the Borrowing Base twice during any
twelve month interval between Scheduled Determinations, and the Administrative
Agent also may (and at the request of Required Lenders must) request the Lenders
to make an additional determination of the Borrowing Base once during each
twelve month interval between Scheduled Determinations. The Administrative Agent
shall give notice to the Borrower of any such request made by the Administrative
Agent to the Lenders. The Borrower shall submit any such request made by
Borrower to Administrative Agent and each Lender and, at the time of such
request, the Borrower shall (A) deliver to the Administrative Agent and each
Lender an updated Engineering Report prepared either by the Borrower or by
independent petroleum engineers and (B) notify the Administrative Agent and each
Lender of the Borrowing Base requested by the Borrower. Any determination of the
Borrowing Base made pursuant to a request under this clause (ii) is herein
called a “Special Determination”. Any Special Determination shall be made by
Lenders in accordance with the procedures set forth in Section 2.05(b)(iii),
provided, however, that the Borrower shall not be required to deliver an updated
Engineering Report to the Administrative Agent and Lenders in connection with
any Special Determination requested by the Administrative Agent.

(iii) The Administrative Agent shall (within 30 days after receiving the
information, if any, required for a Scheduled Determination or a Special
Determination) propose to the Lenders a specific Borrowing Base amount for the
Lenders to approve or disapprove. Within 15 days thereafter each Lender shall
respond to the Administrative Agent in writing, either approving such proposed
amount or setting out a reasonable alternative amount (based on the criteria
described in clause (v) below),

 

54



--------------------------------------------------------------------------------

and any Lender’s failure to respond to such proposal within such time will be
deemed a disapproval of the proposed amount. After receiving such responses or
deemed responses from all Lenders, the Administrative Agent will designate the
new Borrowing Base at the highest amount approved (i) by all Lenders, in the
case of an increase to the then current Borrowing Base, or (ii) at the highest
amount approved by Super-Majority Lenders, in the case of a reduction to or
continuation of the then current Borrowing Base.

(iv) In addition to the foregoing, (A) unless clause (B) below applies, the
Administrative Agent and Lenders shall also have the right to adjust the
Borrowing Base (which shall not count as a Special Determination but which shall
otherwise be done in accordance with the procedures set forth in
Section 2.05(b)(iii)) if the Borrower or any Restricted Subsidiaries sell or
otherwise transfer (excluding transfers to the Borrower or a Restricted
Subsidiary of the Borrower that is a Guarantor) Oil and Gas Properties that, on
a cumulative basis since the then most recent Determination Date, represent more
than ten percent of the net present value of all of their proved reserves, as
determined in the most recently delivered Engineering Report and (B) the
Borrowing Base shall be automatically reduced pursuant to Section 2.06(b)(ii).

(v) Each redetermination of the Borrowing Base pursuant to this Section 2.05
shall be made in good faith by all of the Lenders and the Administrative Agent,
in the exercise of their reasonable discretion and in accordance with their
respective customary and prudent standards for oil and gas lending and credit
transactions as they exist at such time. Without limiting such discretion,
Borrower acknowledges and agrees that the Administrative Agent and the Lenders
(i) may make such assumptions regarding appropriate existing and projected
pricing for Hydrocarbons as they deem appropriate in their discretion, (ii) may
make such assumptions regarding projected rates and quantities of future
production of Hydrocarbons from the Oil and Gas Properties owned by Borrower and
its Restricted Subsidiaries as they deem appropriate in their discretion,
(iii) may consider the projected cash requirements of Borrower and its
Restricted Subsidiaries, (iv) are not required to consider any asset other than
Proved Reserves owned by Borrower and its Restricted Subsidiaries and (v) may
make such other assumptions, considerations and exclusions as they deem
appropriate in the exercise of their discretion. It is further acknowledged and
agreed that the Administrative Agent and the Lenders may consider such other
credit factors as they deem appropriate in the exercise of their discretion.

 

55



--------------------------------------------------------------------------------

(c) Borrowing Base Deficiency. If a Borrowing Base Deficiency exists at any
time, the Borrower shall, within ten (10) days after being notified of such
Borrowing Base Deficiency, provide written notice (the “Election Notice”) to
Lender stating the action which Borrower proposes to take to remedy such
Borrowing Base Deficiency, and the Borrower shall thereafter, at its option, do
one or a combination of the following in an aggregate amount sufficient to
eliminate such Borrowing Base Deficiency:

(i) within ten (10) days following the delivery of such Election Notice, make a
prepayment of the Loans,

(ii) pay monthly installments of the Outstanding Amount of the Loans over a term
and in an amount satisfactory to the Administrative Agent, but in any event not
to exceed six months, by immediately dedicating a sufficient amount of monthly
cash flow from the Oil and Gas Properties of the Borrower and its Restricted
Subsidiaries,

(iii) within thirty (30) days following the delivery of the Election Notice,
submit additional Oil and Gas Properties to the Administrative Agent for
evaluation as Borrowing Base properties which the Administrative Agent, in its
sole discretion, determines have a value sufficient to increase the Borrowing
Base by at least the amount of the Borrowing Base Deficiency (after giving
effect to other actions taken pursuant to this Section 2.05(c) that have the
effect of reducing such Borrowing Base Deficiency) and/or

(iv) within thirty (30) days following the delivery of such Election Notice,
apply the Net Cash Proceeds from a Disposition permitted by Section 7.05(g) to
reduce the Borrowing Base Deficiency after giving effect to any reduction of the
Borrowing Base as determined by the Required Lenders as a result of such sale.

Section 2.06. Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal

 

56



--------------------------------------------------------------------------------

amount thereof then outstanding; provided further that any such notice may state
that such notice is conditioned upon effectiveness of other financing or the
occurrence of other events, in which case such notice may be revoked by the
Borrower, by notice to the Administrative Agent on or prior to the date
specified therein if such condition is not satisfied. Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Committed
Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment shall be applied to the Committed
Loans of the Lenders in accordance with their respective Applicable Percentages.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(b) Mandatory.

(i) If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, the Borrower shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.06(b) unless after
the prepayment in full of the Loans the Total Outstandings exceed the Aggregate
Commitments then in effect.

(ii) Upon completion of (i) any early termination of any Hedge Transaction used
in determining the Borrowing Base on the immediately preceding Determination
Date or (ii) the Disposition of any assets

 

57



--------------------------------------------------------------------------------

included in the Borrowing Base on the immediately preceding Determination Date,
the effect of which termination or Disposition would be a reduction in the
Borrowing Base then in effect of 10.0% or more on a pro forma basis, the
Borrowing Base shall immediately and automatically upon consummation of such
transaction be reduced by the Borrowing Base contribution of such Hedge
Transaction or assets, and all Net Cash Proceeds from the termination of such
Hedge Transaction or the Disposition of such assets shall be applied to reduce
or eliminate any Borrowing Base Deficiency resulting from such reduction.

(iii) To the extent not covered by (ii), if the Borrower or any of its
Restricted Subsidiaries Disposes of any property under Section 7.05(g) or
suffers a Casualty Event which results in the realization by such Person of Net
Cash Proceeds, the Borrower shall use the Net Cash Proceeds to eliminate any
Borrowing Base Deficiency resulting from such sale; provided that, the proceeds
of any Disposition permitted by Section 7.05(g) shall not constitute Net Cash
Proceeds to the extent that (A) such proceeds are reinvested in replacement
properties or assets, or other productive properties or assets, acquired by the
Borrower or a Restricted Subsidiary of a kind then used or usable in the
business of the applicable Person (with equal or greater aggregate Attributed
Value) within 180 days from the date of receipt thereof or (B) if the applicable
Borrower or Restricted Subsidiary intends to acquire replacement properties or
assets, or other productive properties or assets, with such proceeds as part of
a like-kind exchange under Section 1031 of the Code, the potential replacement
properties or assets are identified by such Borrower or Restricted Subsidiary
within 180 days from the date the ownership to the sold assets is transferred to
the buyer of such property and the proceeds from such property are reinvested to
acquire such replacement properties or assets (with equal or greater aggregate
Attributed Value) within 180 days from the date the ownership to the sold assets
is transferred to the buyer of such property; provided further that, the
proceeds of any Casualty Event shall not constitute Net Cash Proceeds to the
extent that such proceeds are reinvested in replacement properties or assets, or
other productive properties or assets, acquired by the Borrower or a Guarantor
of a kind then used or usable in the business of the applicable Person (with
equal or greater aggregate Attributed Value) within 180 days from the date of
receipt thereof.

(iv) Upon the incurrence or issuance by the Borrower or any of its Restricted
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to Section 7.03), the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by the Borrower or such
Restricted Subsidiary (such prepayments to be applied as set forth in clause
(v) below).

 

58



--------------------------------------------------------------------------------

(v) Prepayments of the Total Outstandings made pursuant to this Section 2.06(b),
first, shall be applied ratably to the L/C Borrowings, second, shall be applied
ratably to the outstanding Loans, and, third, shall be used to Cash
Collateralize the remaining L/C Obligations. Upon the drawing of any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from the
Borrower or any other Loan Party) to reimburse the L/C Issuer or the Lenders, as
applicable.

Section 2.07. Termination or Reduction of Commitments. The Borrower may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, or from
time to time permanently reduce the Aggregate Commitments; provided that (i) any
such notice shall be received by the Administrative Agent not later than 11:00
a.m. three Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Aggregate Commitments and (iv) if, after giving effect to any reduction of
the Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess; provided further that any
such notice may state that such notice is conditioned upon effectiveness of
other financing or the occurrence of other events, in which case such notice may
be revoked by the Borrower by notice to the Administrative Agent on or prior to
the date specified therein if such condition is not satisfied. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments. Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.

Section 2.08. Repayment of Loans.

(a) The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Committed Loans outstanding on such date.

(b) The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) demand by the Swing Line Lender and (ii) the Maturity Date.

 

59



--------------------------------------------------------------------------------

Section 2.09. Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Committed Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Loans hereunder at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

60



--------------------------------------------------------------------------------

Section 2.10. Fees. In addition to certain fees described in subsections (i) and
(j) of Section 2.03:

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate times the daily amount of the
Available Borrowing Base. The commitment fee shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in Section 4.02 is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. For the purposes of computation of the Commitment
Fee, Swing Line Loans shall not be counted as usage of the Aggregate
Commitments.

(b) Other Fees. (i) The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

Section 2.11. Computation of Interest and Fees. All computations of interest for
Base Rate Loans (including when the Base Rate is determined by reference to the
Eurodollar Rate) shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.13(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

Section 2.12. Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders

 

61



--------------------------------------------------------------------------------

to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

Section 2.13. Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available

 

62



--------------------------------------------------------------------------------

to the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

63



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article 2, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Section 4.02 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

Section 2.14. Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and in Swing Line Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Committed Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

64



--------------------------------------------------------------------------------

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Committed Loans
or subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

ARTICLE 3

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

65



--------------------------------------------------------------------------------

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party;

 

66



--------------------------------------------------------------------------------

(ii) duly completed copies of Internal Revenue Service Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN; or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or the
L/C Issuer determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Borrower or
with respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or the L/C Issuer, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
L/C Issuer in the event the Administrative Agent, such Lender or the L/C Issuer
is required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.
Notwithstanding anything to the contrary in this paragraph (f), in no event will
the Administrative Agent or any Lender be required to pay any amount to the
Borrower pursuant to this paragraph (f), the payment of which would place the
Administrative Agent or such Lender in a less favorable net after-Tax position
than the Administrative Agent or such Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.

 

67



--------------------------------------------------------------------------------

Section 3.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Committed
Loans to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

Section 3.03. Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.

 

68



--------------------------------------------------------------------------------

Section 3.04. Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to its loans, loan principal, letters of credit, commitments or other
obligations, or its deposits, reserves or other liabilities attributable thereto
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the L/C Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital or Liquidity Requirements. If any Lender or the L/C Issuer
determines that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender’s or the L/C Issuer’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or liquidity, or on the capital or liquidity of such Lender’s or the L/C
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by the L/C Issuer,
to a level below that which such Lender or the L/C Issuer or such Lender’s or
the L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the L/C Issuer’s policies and the
policies of such Lender’s or the L/C Issuer’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

 

69



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
180 days prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which shall be due and payable on each date on which interest is payable
on such Loan, provided the Borrower shall have received at least 10 Business
Days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender. If a Lender fails to give notice 10 Business Days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 10 Business Days from receipt of such notice.

Section 3.05. Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise) (including, for avoidance of doubt, any payments pursuant to clauses
(2) and (4) of Section 4.01);

 

70



--------------------------------------------------------------------------------

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower
(including by reason of a revocation of notice of prepayment pursuant to the
further proviso in the first sentence of Section 2.06(a)(i)); or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13; including any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained. The Borrower
shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

Section 3.06. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

 

71



--------------------------------------------------------------------------------

Section 3.07 . Survival. All of the Borrower’s obligations, and any
corresponding Lenders’ obligations, under this Article 3 shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

ARTICLE 4

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01 . Effectiveness. This Amended Agreement shall become effective on
the date that each of the following conditions shall have been satisfied (or
waived in accordance with Section 10.01):

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of the Responsible Officers, secretary or assistant
secretary of the Borrower as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer,
secretary or assistant secretary thereof authorized to act in such capacity in
connection with this Agreement and the other Loan Documents to which the
Borrower is a party or is to be a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

 

72



--------------------------------------------------------------------------------

(v) favorable opinion of counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, as to the matters set forth in Exhibit F
and such other matters concerning the Loan Parties and the Loan Documents as the
Required Lenders may reasonably request;

(vi) a favorable opinion of the General Counsel of the Borrower, addressed to
the Administrative Agent and each Lender, as to matters set forth in Exhibit G
and such other matters concerning the Loan Parties and the Loan Documents as the
Required Lenders may reasonably request;

(vii) a certificate of a Responsible Officer of the Borrower either
(A) attaching copies, or an exhibit, of all consents, licenses and approvals
required in connection with the execution, delivery and performance by the
Borrower and the validity against the Borrower of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(viii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(b) and (c) have been
satisfied and (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect;

(ix) certificates attesting to the Solvency of the Borrower before and after
giving effect to the Transaction and the incurrence of indebtedness related
thereto, from its chief financial officer;

(x) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with the certificates of
insurance, naming the Administrative Agent, on behalf of the Lenders, as an
additional insured or loss payee, as the case may be, under all insurance
policies maintained with respect to the assets and properties of the Loan
Parties that constitutes Collateral; and

(xi) such other certificates, documents, or opinions as the Administrative
Agent, the L/C Issuer, the Swing Line Lender or the Required Lenders reasonably
may require.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

 

73



--------------------------------------------------------------------------------

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).

(d) The Closing Date shall have occurred on or before May 31, 2012.

(e) There shall have been no change, occurrence or development since
December 31, 2011, including any action, suit, investigation or proceeding
pending or, to the knowledge of the Borrower, threatened against the Borrower or
any of its Restricted Subsidiaries in any court or before any arbitrator or
governmental authority, that could reasonably be expected to have a Material
Adverse Effect.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

On the Closing Date, the following transactions shall occur:

(1) The Existing Credit Agreement will be automatically amended and restated in
its entirety to read as set forth herein. On and after the Closing Date the
rights and obligations of the parties hereto shall be governed by this Amended
Agreement; provided that the rights and obligations of the parties hereto with
respect to the period prior to the Closing Date shall continue to be governed by
the provisions of the Existing Credit Agreement.

(2) The Commitment of each Lender shall be the amount set forth in Schedule 2.01
to this Amended Agreement. Any Lender whose Commitment is changed to zero shall
cease to be Lender party to this Agreement, and all principal and interest of
outstanding loans made by each such Lender, all accrued fees and all other
amounts payable under this Agreement for the account of such Lender shall be due
and payable on such date; provided that the provisions of Sections 3.01, 3.04
and 10.04 of this Agreement shall continue to inure to the benefit of, and be
binding upon, each such Lender with respect to facts and circumstances occurring
prior to the Closing Date.

 

74



--------------------------------------------------------------------------------

(3) The participations in all outstanding Letters of Credit on the closing date
shall be re-determined on the basis of the Applicable Percentages of the Lenders
giving effect to this Amended Agreement.

(4) The Committed Loans of the respective Lenders in each outstanding Committed
Borrowing shall be adjusted so as to reflect their Applicable Percentages after
giving effect to this Amended Agreement. To that end, each Lender whose
Applicable Percentage is increased shall remit to the Administrative Agent the
amount notified by the Administrative Agent to it as necessary to fund its
increased Loans, and the Administrative Agent shall remit ratably the amount so
received by it from such increasing Lenders to the accounts of the respective
Lenders whose Applicable Percentages are decreased by this Amended Agreement.

(5) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the Closing Date, and such notice shall be conclusive and binding on all
parties hereto.

Section 4.02. Conditions to all Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

(a) After giving effect to such Credit Extension and the application by the
Administrative Agent of the proceeds thereof, (x) the Total Outstandings shall
not exceed the lesser of the Aggregate Commitments and the Borrowing Base,
(y) the aggregate Outstanding Amount of the Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations
shall not exceed such Lender’s Commitment, and (z) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit.

(b) The representations and warranties of the Borrower and each other Loan Party
contained in Article 5 or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct, in all material respects, as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsection (a) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clause (a) of Section 6.01.

(c) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

 

75



--------------------------------------------------------------------------------

(d) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Section 4.02(a),
(b) and (c) have been satisfied on and as of the date of the applicable Credit
Extension.

Section 4.03. Agreement to Deliver Mortgages and Title Information.

(a) As soon as reasonably possible and in no case later than 60 days after the
Closing Date or, in the reasonable discretion of the Administrative Agent, 90
days after the Closing Date, the Borrower shall provide information satisfactory
to the Administrative Agent to support that at least 80% of the total Attributed
Value of the Proved Reserves attributable to the Engineered Oil and Gas
Properties are secured by the existing Mortgages, or shall execute and deliver
to the Administrative Agent, Mortgages in form and substance reasonably
acceptable to the Administrative Agent together with such other assignments,
conveyances, amendments, agreements and other writings (each duly authorized and
executed) and together with such certificates and opinions of counsel with
respect thereto, in each case as the Administrative Agent shall deem necessary
or appropriate to grant, evidence and perfect first priority Liens on at least
80% of the total Attributed Value of the Proved Reserves attributable to
the Engineered Oil and Gas Properties.

(b) As soon as reasonably possible and in no case later than 60 days after the
Closing Date or, in the reasonable discretion of the Administrative Agent, 90
days after the Closing Date, the Borrower shall deliver title opinions and other
documentation reasonably satisfactory to the Administrative Agent covering
Engineered Oil and Gas Properties subject to the Mortgages comprising at least
75% of the total Attributed Value of the Proved Reserves attributable to such
Engineered Oil and Gas Properties required by Section 4.03(a) to be subject to
the Mortgages; provided, however, that the requirements of this Section 4.03(b)
shall not apply to any Oil and Gas Properties as to which the Administrative
Agent shall determine in its reasonable discretion, after consultation with the
Borrower, that the costs and burden of obtaining such title opinions and other
documentation are excessive in relation to the value of the benefits afforded
thereby.

(c) For purposes of (a) above and, if such election has been made as to
(a) above, for purposes of (b) above, the Borrower may elect to treat any Oil
and Gas Property acquired pursuant to the Dynamic Acquisition and covered by an
engineering report previously delivered to the Administrative Agent as if it
were an Engineered Oil and Gas Property.

 

76



--------------------------------------------------------------------------------

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

Section 5.01. Existence, Qualification and Power. Each Loan Party and each of
its Restricted Subsidiaries (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party and
consummate the Transaction, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

Section 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation that is material to the
Loan Parties to which such Person is a party or (ii) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate any Law.

Section 5.03. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
first priority nature thereof) or (d) the exercise by the Administrative Agent
or the Lenders of their rights under the Loan Documents or the remedies in
respect of the Collateral pursuant to the Collateral Documents, except for
(i) the

 

77



--------------------------------------------------------------------------------

authorizations, approvals, actions, notices and filings listed on Schedule 5.03,
all of which have been duly obtained, taken, given or made and are in full force
and effect, (ii) authorizations, approvals, actions, notices and filings in
connection with the enforcement of pledges of, and the sale of, the Pledged
Equity in connection therewith, (iii) authorizations, approvals, actions,
notices and filings required in connection with the additional mortgage and
security interests required to be granted under this Agreement; (iv) routine
authorizations, approvals, actions, notices and filings in the ordinary course
of business (e.g. tax filings, annual reports, environmental filings, etc.);
(v) authorizations, approvals and consents necessary in connection with the
Borrower’s mineral class leases with the general land office of the State of
Texas; and (vi) the periodic filing of continuation statements under the Uniform
Commercial Code, and (vii) authorizations, approvals, actions, notices and
filings the failure of which to obtain, take or make could not reasonably be
expected to have a Material Adverse Effect.

Section 5.04. Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms.

Section 5.05. Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show, in accordance with and as required by
GAAP, all material indebtedness and other material liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including material liabilities for taxes, material commitments and material
Indebtedness.

(b) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

Section 5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement, any other Loan Document or the consummation of the

 

78



--------------------------------------------------------------------------------

Transaction or (b) except as specifically disclosed in Schedule 5.06, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, and there has been no change in the status, or
financial effect on any Loan Party or any Subsidiary thereof, of the matters
described in Schedule 5.06 that could reasonably be expected to have a Material
Adverse Effect.

Section 5.07. No Default. Neither any Loan Party nor any Restricted Subsidiary
thereof is in default under or with respect to, or a party to, any Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

Section 5.08. Ownership of Property; Liens. (a) Each Loan Party and each of its
Restricted Subsidiaries has good record and marketable title in fee simple to,
or valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) The property of each Loan Party and each of its Restricted Subsidiaries is
subject to no Liens, other than Liens permitted by Section 7.01.

Section 5.09. Environmental Compliance. (a) The Loan Parties and their
respective Subsidiaries conduct in the ordinary course of business a review of
the effect of existing Environmental Laws and claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof the
Borrower has reasonably concluded that, except as specifically disclosed in
Schedule 5.09, such Environmental Laws and claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(b) As of the Closing Date and except (i) as otherwise set forth in Schedule
5.09 or (ii) to the extent the same could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect: none of the properties
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries is listed or proposed for listing on the National Priorities List
under 42 USC § 9605(a)(8)(B) or on the CERCLIS or any analogous foreign, state
or local list or is adjacent to any such property; there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries; and Hazardous Materials have not been
released, discharged or disposed of on any property currently or formerly owned
or operated by any Loan Party or any of its Subsidiaries in quantities or in a
manner as to create Environmental Liability.

 

79



--------------------------------------------------------------------------------

(c) As of the Closing Date and except (i) as otherwise set forth in Schedule
5.09 or (ii) to the extent the same could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect: neither any Loan Party
nor any of its Subsidiaries is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law that is
reasonably expected to result in material Environmental Liability to any Loan
Party or any of its Subsidiaries; and all Hazardous Materials generated, used,
treated, handled or stored at, or transported to or from, any property currently
or formerly owned or operated by any Loan Party or any of its Subsidiaries have
been disposed of in a manner not reasonably expected to result in material
Environmental Liability to any Loan Party or any of its Subsidiaries.

Section 5.10. Insurance. The properties of the Borrower and its Restricted
Subsidiaries are insured (a) with financially sound and reputable insurance
companies in such amounts, with such limitations or deductibles, against such
risks, and in such form as are customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and/or (b) through a system or systems of
self-insurance which are in accord with sound practices of similarly situated
corporations of established reputation maintaining such systems and with respect
to which the Borrower or such Restricted Subsidiary maintain adequate insurance
reserves in accordance with GAAP and in accordance with sound actuarial and
insurance principles.

Section 5.11. Taxes. The Borrower and its Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. Neither the Borrower nor
any Subsidiary has received written notice of any proposed tax assessment
against it that could reasonably be expected to have a Material Adverse Effect.

Section 5.12. ERISA Compliance. (a) Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws except for such events of noncompliance which could not, in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

 

80



--------------------------------------------------------------------------------

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) Except to the extent the same could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect: (i) no ERISA Event has
occurred or is reasonably expected to occur; (ii) no Pension Plan has any
Unfunded Pension Liability; (iii) neither the Borrower nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan; and (v) neither the Borrower nor any ERISA Affiliate
has engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.

Section 5.13. Subsidiaries; Equity Interests; Loan Parties. As of the Closing
Date, no Loan Party has any Subsidiaries other than those specifically disclosed
in Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are (in the case of corporate
securities) fully paid and non-assessable and are owned by a Loan Party in the
amounts specified on Part (a) of Schedule 5.13 free and clear of all Liens
except those created under the Collateral Documents or permitted by
Section 7.01. As of the Closing Date, no Loan Party has any equity investments
in any other corporation or entity other than those specifically disclosed in
Part (b) of Schedule 5.13. Set forth on Part (c) of Schedule 5.13 is a complete
and accurate list of all Loan Parties as of the Closing Date, showing as of the
Closing Date (as to each Loan Party) the jurisdiction of its incorporation, the
address of its principal place of business and its U.S. taxpayer identification
number or, in the case of any non-U.S. Loan Party that does not have a U.S.
taxpayer identification number, its unique identification number issued to it by
the jurisdiction of its incorporation.

Section 5.14. Margin Regulations; Investment Company Act. (a) No part of the
proceeds of any Credit Extension, will be used in violation of Regulation U or X
as now and from time to time hereafter in effect.

(b) No Loan Party is an “investment company” within the meaning of the
Investment Company Act of 1940.

Section 5.15. Disclosure. No report, financial statement, certificate or other
information furnished in writing by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions

 

81



--------------------------------------------------------------------------------

contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case as modified or supplemented by
other information so furnished), when taken together with all other information
previously furnished or that is publicly available, contains as of the date so
furnished any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed by
it to be reasonable at the time. There are no statements or conclusions in any
Engineering Report which are based upon or include, as of the date of such
Engineering Report, misleading information or fail to take into account, as of
the date of such Engineering Report, material information regarding the matters
reported therein, it being understood that projections concerning volumes
attributable to the Oil and Gas Properties and production and cost estimates
contained in each Engineering Report are necessarily based upon professional
opinions, estimates and projections and that the Borrower does not warrant that
such opinions, estimates and projections will ultimately prove to have been
accurate.

Section 5.16. Compliance with Laws. Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

Section 5.17. Solvency. The Loan Parties are, together with their Subsidiaries
on a Consolidated basis, Solvent.

Section 5.18. Casualty, Etc. Neither the businesses nor the properties of any
Loan Party or any of its Restricted Subsidiaries are affected by any fire,
explosion, accident, strike, lockout or other labor dispute, drought, storm,
hail, earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

Section 5.19. Labor Matters.

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Borrower or any of its Restricted Subsidiaries as of the
Closing Date and neither the Borrower nor any Restricted Subsidiary has suffered
any strikes, walkouts, work stoppages or other material labor difficulty within
the last five years that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

82



--------------------------------------------------------------------------------

Section 5.20. Collateral Documents. The provisions of the Collateral Documents
are effective to create in favor of the Administrative Agent for the benefit of
the Secured Parties a legal, valid and enforceable first priority Lien (subject
to Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein. Except as expressly
contemplated hereby and by the Collateral Documents, no filing or other action
will be necessary to perfect or protect such Liens.

Section 5.21. Engineered Oil and Gas Properties.

(a) The Borrower or another Loan Party has good and defensible title to all
Engineered Oil and Gas Properties, free and clear of all Liens except as
permitted pursuant to Section 7.01 and Immaterial Title Deficiencies. With the
exception of Immaterial Title Deficiencies, all such Oil and Gas Properties are
valid, subsisting, and in full force and effect, and all material rentals,
royalties, and other amounts due and payable in respect thereof have been duly
paid. Without regard to any consent or non-consent provisions of any joint
operating agreement covering any of the Loan Parties’ Proved Reserves, and with
the exception of Immaterial Title Deficiencies, the Loan Parties’ share of
(a) the costs for each Engineered Oil and Gas Property is not greater than the
decimal fraction set forth in the most recent Engineering Report, before and
after payout, as the case may be, and described therein by the respective
designations “working interests,” “WI,” “gross working interest,” “GWI,” or
similar terms and (b) production from, allocated to, or attributed to each
Engineered Oil and Gas Property is not less than the decimal fraction set forth
in the most recent Engineering Report, before and after payout, as the case may
be, and described therein by the designations “net revenue interest,” “NRI,” or
similar terms. Except to the extent constituting an Immaterial Title Deficiency,
each well drilled in respect of each Engineered Oil and Gas Property described
in the Engineering Report (y) is capable of, and is presently, producing
Hydrocarbons in commercial quantities, and the applicable Loan Party is
currently receiving payments for its share of production, with no material funds
in respect of any thereof being presently held in suspense, other than any such
funds being held in suspense pending delivery of appropriate division orders and
other usual and customary suspense accounts, and (z) has been drilled, bottomed,
completed, and operated in compliance in all material respects with all
applicable Laws and no such well which is currently producing hydrocarbons is
subject to any penalty in production by reason of such well having produced in
excess of its allowable production. To the Borrower’s knowledge, there are no
unrecorded assignments or conveyances affecting the Engineered Oil and Gas
Properties or any Loan Party’s interest therein that would result in the
Borrower or its Restricted Subsidiaries having a WI or NRI that is less than the
WI/NRI set forth in the Engineering Report, except the interests of Sierra
Madera CO2 Pipeline LP and Symbol Energy Inc., which constitute Immaterial Title
Deficiencies.

 

83



--------------------------------------------------------------------------------

(b) The Engineered Oil and Gas Properties (and all properties unitized
therewith) are, in all material respects, being (and, to the extent the same
could materially and adversely affect the ownership or operation of the
Engineered Oil and Gas Properties after the date hereof, to the applicable Loan
Party’s knowledge, have in the past been) maintained, operated and developed in
a good and workmanlike manner, in accordance with prudent industry standards and
in conformity with all applicable Laws and in conformity with all oil, gas or
other mineral leases and other contracts and agreements forming a part of the
Engineered Oil and Gas Property and in conformity with the Permitted
Encumbrances. No Engineered Oil and Gas Property is subject to having allowable
production after the date hereof reduced below the full and regular allowable
(including the maximum permissible tolerance) because of any overproduction
(whether or not the same was permissible at the time) prior to the date hereof
and none of the wells located on the Engineered Oil and Gas Properties (or
properties unitized therewith) are or will be deviated from the vertical more
than the maximum permitted by applicable laws, regulations, rules and orders,
and such wells are bottomed under and producing from, with the well bores wholly
within, the Engineered Oil and Gas Properties (or, in the case of wells located
on properties unitized therewith, such unitized properties). There are no dry
holes, or otherwise inactive wells, located on the Engineered Oil and Gas
Properties or on lands pooled or unitized therewith, except for wells that have
been properly plugged and abandoned or for which appropriate plugging and
abandonment has been scheduled. Each Loan Party has all material governmental
licenses and permits reasonably necessary or appropriate to own and operate its
Engineered Oil and Gas Properties, and no Loan Party has received notice in
writing of any material violations in respect of any such licenses or permits.

Section 5.22. Sale of Production. Except (x) as of the Closing Date, as set
forth in Schedule 5.22, or (y) thereafter, as disclosed in writing to the
Administrative Agent and the Lenders and reflected in the most recent
determination of the Borrowing Base, or (z) for matters that constitute
Immaterial Title Deficiencies:

(a) No Engineered Oil and Gas Property is subject to any material contractual or
other arrangement (i) whereby payment for production is or can be deferred for a
substantial period after the month in which such production is delivered (in the
case of oil, not in excess of 60 days, and in the case of gas, not in excess of
90 days) or (ii) whereby payments are made to a Loan Party other than by checks,
drafts, wire transfer advises or other similar writings, instruments or
communications for the immediate payment of money;

 

84



--------------------------------------------------------------------------------

(b) (i) No Engineered Oil and Gas Property is subject to any material
contractual or other arrangement for the sale, processing or transportation of
production (or otherwise related to the marketing of production) which cannot be
canceled on 120 days’ (or less) notice and (ii) all material contractual or
other arrangements for the sale, processing or transportation of production (or
otherwise related to the marketing of production) are bona fide arm’s length
transactions made with third parties not affiliated with Loan Parties;

(c) Each Loan Party is presently receiving a price for all production (other
than gas used for operations at a field location) from (or attributable to) each
Engineered Oil and Gas Property covered by a production sales contract or
marketing contract that is computed in accordance with the terms of such
contract, and no Loan Party is having deliveries of production from such
Engineered Oil and Gas Property curtailed substantially below such property’s
delivery capacity, except for curtailments caused (i) by an act or event of
force majeure, or (ii) by routine maintenance requirements in the ordinary
course of business;

(d) No Loan Party, nor, to such Loan Party’s knowledge, any Loan Party’s
predecessors in title, has received prepayments (including payments for gas not
taken pursuant to “take or pay” or other similar arrangements) for any oil, gas
or other hydrocarbons produced or to be produced from any Engineered Oil and Gas
Properties after the date hereof;

(e) No Engineered Oil and Gas Property is subject to any “take or pay” or other
similar arrangement (i) which can be satisfied in whole or in part by the
production or transportation of gas from other properties or (ii) as a result of
which production from any Engineered Oil and Gas Property may be required to be
delivered to one or more third parties without payment (or without full payment)
therefor as a result of payments made, or other actions taken, with respect to
other properties;

(f) There is no Engineered Oil and Gas Property with respect to which any Loan
Party, or, to such Loan Party’s knowledge, any Loan Party’s predecessors in
title, has, prior to the date hereof, taken more (“overproduced”), or less
(“underproduced”), in any material respect, gas from the lands covered thereby
(or pooled or unitized therewith) than its ownership interest in such Engineered
Oil and Gas Property would entitle it to take; and as of the Closing Date
Schedule 5.22 accurately reflects, in all material respects, for each well or
unit with respect to which such an imbalance is shown thereon to exist,
(i) whether such Loan Party is overproduced or underproduced and (ii) the
volumes (in cubic feet or British thermal units) of such overproduction or
underproduction and the effective date of such information;

 

85



--------------------------------------------------------------------------------

(g) No Engineered Oil and Gas Property is subject to a gas balancing arrangement
under which one or more third parties may take a portion of the production
attributable to such Engineered Oil and Gas Property without payment (or without
full payment) therefor as a result of production having been taken from, or as a
result of other actions or inactions with respect to, other properties; and

(h) No Engineered Oil and Gas Property is subject at the present time to any
regulatory refund obligation and, to such Loan Party’s knowledge, no facts exist
which might cause the same to be imposed.

ARTICLE 6

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation owing to any Lender or to the Administrative Agent hereunder shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding
and not fully Cash Collateralized, the Borrower shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Restricted Subsidiary to:

Section 6.01. Financial Statements. Deliver to the Administrative Agent and the
Lenders as contemplated by the last paragraph of Section 6.02:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
and consolidating statements of income or operations, shareholders’ equity and
cash flows for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, all in reasonable detail and prepared
in accordance with GAAP, such consolidated statements to be audited and
accompanied by a report and opinion of a Registered Public Accounting Firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and applicable Securities
Laws and shall not be subject to any “going concern” or like qualification or
exception or any qualification or exception as to the scope of such audit or
with respect to the absence of any material misstatement, and such consolidating
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Borrower and its
Subsidiaries;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the

 

86



--------------------------------------------------------------------------------

portion of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower as fairly presenting
in all material respects the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;

(c) if there shall be any Unrestricted Subsidiaries at the end of any fiscal
period in respect of which any consolidated financial statements referred to in
Sections 6.01(a) and (b) above is delivered, concurrently with such delivery,
the related consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of such Unrestricted Subsidiaries from such
consolidated financial statements;

(d) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, an annual business plan and budget of the Borrower
and its Subsidiaries on a Consolidated basis, including forecasts prepared by
management of the Borrower, in form satisfactory to the Administrative Agent and
the Required Lenders, of consolidated balance sheets and statements of income or
operations of the Borrower and its Subsidiaries on a monthly basis for the
immediately following fiscal year;

(e) by April 1 of each year commencing April 1, 2013, an Engineering Report
prepared as of the preceding January 1 by one or more of Netherland, Sewell &
Associates, DeGolyer & MacNaughton, or other independent petroleum engineers
chosen by Borrower and reasonably acceptable to Administrative Agent, concerning
all Oil and Gas Properties owned by any Loan Party which are located in or
offshore of the United States and which have attributable to them proved oil or
gas reserves. This report shall be reasonably satisfactory to Administrative
Agent, shall be prepared using PV10 Pricing, shall take into account any
“over-produced” status under gas balancing arrangements, and shall contain
information and analysis consistent in form and scope in all material respects
to that contained in the Initial Engineering Report. This report shall
distinguish (or shall be delivered together with a certificate from an
appropriate officer of Borrower which distinguishes) (i) the Oil and Gas
Properties owned by each Loan Party and (ii) those properties treated in the
report which are Collateral from those properties treated in the report which
are not Collateral; and

(f) by October 1 of each year, commencing October 1, 2012, an Engineering Report
prepared as of the preceding July 1 (or the last day of the preceding calendar
month in the case of a Special Determination) by petroleum engineers who are
employees of Borrower (or, at the option of Borrower, by the independent
engineers named above or selected in accordance with (e) above),

 

87



--------------------------------------------------------------------------------

together with an accompanying report on property sales, property purchases and
changes in categories that have occurred since the date of the prior Engineering
Report, both in the same form and scope as the reports in (e) above.

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

Section 6.02. Certificates; Other Information. Deliver to the Administrative
Agent and the Lenders as contemplated by the last paragraph of this
Section 6.02:

(a) [INTENTIONALLY OMITTED];

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended June 30, 2012 in the case of (i) and
March 31, 2012 in the case of (ii)), (i) a duly completed Compliance Certificate
signed by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower and (ii) a calculation of the Borrowing Base
Utilization Ratio as of the end of the most recent fiscal quarter;

(c) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Borrower by independent accountants in connection with the accounts or books
of the Borrower or any Restricted Subsidiary, or any audit of any of them;

(d) promptly after the same are available, copies of all annual, regular,
periodic and special reports, registration statements and proxy statements which
the Borrower may file or be required to file with the SEC under Section 13, 14
or 15(d) of the Securities Exchange Act of 1934, or with any national securities
exchange, and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Restricted
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement relating to Indebtedness with a principal amount in excess of
the Threshold Amount and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;

 

88



--------------------------------------------------------------------------------

(f) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation by
such agency regarding financial or other operational results of any Loan Party
or any Subsidiary thereof;

(g) not later than five Business Days after receipt thereof by any Loan Party or
any Restricted Subsidiary thereof, copies of all notices, requests and other
documents (including amendments, waivers and other modifications) so received
under or pursuant to any instrument, indenture, loan or credit or similar
agreement relating to Indebtedness with a principal amount in excess of the
Threshold Amount and regarding or related to any breach or default by any party
thereto or any other event that could reasonably be expected to materially
impair the value of the interests or the rights of any Loan Party or otherwise
have a Material Adverse Effect and, from time to time upon request by the
Administrative Agent, such information and reports regarding such instruments,
indentures and loan and credit and similar agreements as the Administrative
Agent may reasonably request;

(h) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause any
property described in the Mortgages to be subject to any materially adverse
restrictions on ownership, occupancy, use or transferability under any
Environmental Law;

(i) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Restricted Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02 or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper

 

89



--------------------------------------------------------------------------------

copies is given by the Administrative Agent or such Lender and (B) the Borrower
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(b) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Borrower hereby acknowledges that the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
the “Borrower Materials”) by posting the Borrower Materials on SyndTrak or
another similar electronic system (the “Platform”).

Section 6.03. Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default known to any Responsible Officer (if such
Default is then continuing);

(b) of any matter (other than matters of a general economic or industry-specific
nature) that has resulted or could reasonably be expected to result in a
Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Restricted Subsidiary; and

(e) of the (i) occurrence of any Disposition of property or assets for which the
Borrower is required to make a mandatory prepayment pursuant to
Section 2.06(b)(ii), and (ii) incurrence or issuance of any Indebtedness for
which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.06(b)(iv).

 

90



--------------------------------------------------------------------------------

Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

Section 6.04. Payment of Obligations. Pay and discharge as the same shall become
due and payable, (a) all tax liabilities, assessments and governmental charges
or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Restricted Subsidiary; (b) all lawful claims which, if unpaid, would by
law become a Lien upon its property, except, in the case of (a) or (b), for such
amounts that, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.

Section 6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

Section 6.06. Maintenance of Properties. (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

Section 6.07. Maintenance of Insurance. (a) Maintain (at its own expense)
insurance for its property with financially sound and reputable insurance
companies in such amounts, with such limitations or deductibles, against such
risks, and in such form as are customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations; provided, however, that in lieu of any such
insurance, the Borrower or any of its Restricted Subsidiaries may maintain a
system or systems of self-insurance which are in accord with sound practices of
similarly situated corporations of established reputation maintaining such
systems and with respect

 

91



--------------------------------------------------------------------------------

to which the Borrower or such Restricted Subsidiary shall maintain adequate
insurance reserves in accordance with GAAP and in accordance with sound
actuarial and insurance principles. All insurance policies covering Collateral
shall be endorsed (i) to provide for payment of losses to the Administrative
Agent as its interests may appear, (ii) to provide that such policies may not be
canceled or reduced or affected in any material manner for any reason without
ten (10) days prior notice to the Administrative Agent, and (iii) to provide for
any other matters specified in any applicable Collateral Document. Each Loan
Party shall at all times maintain insurance against its liability for injury to
persons or property with financially sound and reputable insurers in such
amounts, with such limitations or deductibles, against such risks, and in such
form as are customarily maintained by companies of established repute engaged in
the same or similar businesses operating in the same or similar locations.

(b) Reimbursement under any liability insurance maintained by Loan Parties
pursuant to this Section 6.07 may be paid directly to the Person who has
incurred the liability covered by such insurance. With respect to any loss
involving damage to Collateral, each Loan Party will make or cause to be made
the necessary repairs to or replacements of such Collateral, and any proceeds of
insurance maintained by each Loan Party pursuant to this Section 6.07 shall be
paid to such Loan Party by the Administrative Agent as reimbursement for the
costs of such repairs or replacements as such repairs or replacements are made
or acquired; provided that Administrative Agent shall be entitled (but not
obligated) to retain and apply such proceeds as Collateral during the
continuance of any Event of Default.

Section 6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

Section 6.09. Books and Records. (a) Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Restricted Subsidiary,
as the case may be and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Restricted Subsidiary, as the
case may be.

 

92



--------------------------------------------------------------------------------

Section 6.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, that when an Event
of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

Section 6.11. Use of Proceeds. The Borrower shall apply the proceeds of the
Credit Extensions for general corporate purposes, including to provide working
capital for the Borrower and its Subsidiaries, the issuance of letters of
credit, capital expenditures and acquisitions by the Borrower and its
Subsidiaries of oil and gas properties and other assets related to the
exploration, production and development of oil and gas properties.

Section 6.12. Covenant to Guarantee Obligations and Give Security. (a) Upon the
formation or acquisition of any new direct or indirect wholly-owned Subsidiary
(excluding (i) any CFC or any Subsidiary that is held directly or indirectly by
a CFC, (ii) any Unrestricted Subsidiary and (iii) any Immaterial Subsidiary
(except that up to 66% of the Equity Interest in a CFC held directly by the
Borrower or any Subsidiary, other than a Subsidiary described in clause (i),
(ii) or (iii) above, is subject to pledge as contemplated by clause (ii) below))
by any Loan Party, then the Borrower shall, at the Borrower’s expense:

(i) within 20 days after such formation or acquisition (or such longer period as
the Administrative Agent may in its discretion approve), cause such Subsidiary,
and cause each direct and indirect parent (except, if applicable, Lariat, Cholla
Pipeline, L.P. or Sagebrush Pipeline, LLC) of such Subsidiary (if it has not
already done so), to duly execute and deliver to the Administrative Agent a
guaranty or guaranty supplement, in form and substance reasonably satisfactory
to the Administrative Agent, guaranteeing the other Loan Parties’ obligations
under the Loan Documents;

(ii) subject in the case of Oil and Gas Properties to Section 6.12(b), within 30
days after such formation or acquisition (or such longer period as the
Administrative Agent may in its discretion approve), cause such Subsidiary and
each direct and indirect parent (except, if applicable, Lariat, L.L.C., Cholla
Pipeline, L.P. or Sagebrush Pipeline, LLC) of such Subsidiary (if it has not
already done so) to duly execute and deliver to the Administrative Agent deeds
of trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages,
leasehold deeds of trust, Security Agreement Supplements and other security and
pledge agreements, as

 

93



--------------------------------------------------------------------------------

specified by and in form and substance reasonably satisfactory to the
Administrative Agent (including delivery of all Pledged Equity in and of such
Subsidiary, and other instruments required under the Security Agreement)
securing payment of all the Obligations of such Subsidiary or such parent, as
the case may be, under the Loan Documents and constituting Liens on all such
real and personal properties; provided however, that notwithstanding the
foregoing, neither the Borrower nor any Subsidiary will be required to grant a
security interest in the Equity Interest of any (i) CFC in excess of 66% of the
Equity Interest of such CFC, (ii) Immaterial Subsidiary or (iii) Unrestricted
Subsidiary;

(iii) subject in the case of Oil and Gas Properties to Section 6.12(b), within
30 days after such formation or acquisition (or such longer period as the
Administrative Agent may in its discretion approve), cause such Subsidiary and
each direct and indirect parent (except, if applicable, Lariat, Cholla Pipeline,
L.P. or Sagebrush Pipeline, LLC) of such Subsidiary (if it has not already done
so) to take whatever action (including the recording of mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the deeds of
trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages,
leasehold deeds of trust, Security Agreement Supplements and security and pledge
agreements delivered pursuant to this Section 6.12, enforceable against all
third parties in accordance with their terms; and

(iv) within 60 days after such formation or acquisition (or such longer period
as the Administrative Agent may in its discretion approve), deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to the matters
contained in clauses (i), (ii) and (iii) above, and as to such other matters as
the Administrative Agent may reasonably request.

(b) At all times the Obligations shall be secured by Liens covering and
encumbering at least 80% of the total Attributed Value of the Proved Reserves
attributable to the Engineered Oil and Gas Properties. To the extent additional
Oil and Gas Properties need to be secured by Liens in favor of the
Administrative Agent to effect the foregoing, 30 days after the delivery of each
Engineering Report, the Loan Parties that own Engineered Oil and Gas Properties
shall execute and deliver (i) mortgages and deeds of trust in form and substance

 

94



--------------------------------------------------------------------------------

reasonably acceptable to the Administrative Agent, together with such other
assignments, conveyances, amendments, agreements and other writings (each duly
authorized and executed) and together with such certificates and opinions of
counsel with respect thereto, in each case as the Administrative Agent shall
deem necessary to grant, evidence and perfect the Liens on such additional
properties required by this Section 6.12(b) and (ii) evidence of title
reasonably satisfactory to the Administrative Agent with respect to such
additional properties, but only to the extent necessary such that the Borrower
shall have delivered evidence of title covering Engineered Oil and Gas
Properties subject to the Mortgages comprising at least 75% of the total
Attributed Value of the Proved Reserves attributable to the Engineered Oil and
Gas Properties required by this Section 6.12(b) to be subject to the Mortgages;
provided, however, that the requirements of this Section 6.12(b) shall not apply
to any Oil and Gas Properties as to which the Administrative Agent shall
determine in its reasonable discretion, after consultation with the Borrower,
that the costs and burden of obtaining such evidence of title are excessive in
relation to the value of the benefits afforded thereby.

(c) Within 30 days after or, in the reasonable discretion of the Administrative
Agent, 60 days after the later of (i) the consummation of the Dynamic
Acquisition and (ii) the Borrower’s satisfaction of the requirements of
Section 4.03, comply with Section 6.12(b) as if (i) an Engineering Report with
respect to the Oil and Gas Properties acquired pursuant to the Dynamic
Acquisition had been delivered on such date of consummation and (ii) such
properties constituted Engineered Oil and Gas Properties.

Section 6.13. Compliance with Environmental Laws. Comply, and cause all lessees
and other Persons operating or occupying its properties to comply, in all
material respects, with all applicable Environmental Laws and Environmental
Permits; obtain and renew all material Environmental Permits necessary for its
current operations and properties; and conduct any investigation, study,
sampling and testing, and undertake any cleanup, removal, remedial or other
action necessary to remove and clean up all Hazardous Materials from any of its
properties, in accordance in all material respects with the requirements of all
applicable Environmental Laws; provided, however, that neither the Borrower nor
any of its Restricted Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is not required by applicable Environmental Laws or being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.

Section 6.14. Further Assurances. Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and

 

95



--------------------------------------------------------------------------------

(b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to (i) to the fullest extent permitted by applicable law, subject any Loan
Party’s or any of its Restricted Subsidiaries’ properties, assets, rights or
interests to the Liens now or hereafter intended to be covered by any of the
Collateral Documents, (ii) perfect and maintain the validity, effectiveness and
priority of any of the Collateral Documents and any of the Liens intended to be
created thereunder and (iii) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto the Secured Parties the rights granted
or now or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Restricted Subsidiaries is or is
to be a party, and cause each of its Restricted Subsidiaries to do so.

Section 6.15. Production Proceeds. Notwithstanding that, by the terms of the
various Mortgages, certain Guarantors and Borrower are and will be assigning to
Administrative Agent and Lenders all of the “Production Proceeds” (as defined
therein) accruing to the property covered thereby, so long as no Event of
Default has occurred such Loan Parties may continue to receive from the
purchasers of production all such Production Proceeds, subject, however, to the
Liens created under the Mortgages, which Liens are hereby affirmed and ratified.
Upon the occurrence of an Event of Default, Administrative Agent and Lenders may
exercise all rights and remedies granted under the Mortgages, including the
right to obtain possession of all Production Proceeds then held by Loan Parties
or to receive directly from the purchasers of production all other Production
Proceeds. In no case shall any failure, whether purposed or inadvertent, by
Administrative Agent or Lenders to collect directly any such Production Proceeds
constitute in any way a waiver, remission or release of any of their rights
under the Mortgages, nor shall any release of any Production Proceeds by
Administrative Agent or Lenders to Loan Parties constitute a waiver, remission,
or release of any other Production Proceeds or of any rights of Administrative
Agent or Lenders to collect other Production Proceeds thereafter.

ARTICLE 7

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation owing to any Lender or to the Administrative Agent hereunder shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding
and not fully Cash Collateralized, the Borrower shall not, nor shall it permit
any Restricted Subsidiary to, directly or indirectly:

Section 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens pursuant to any Loan Document;

 

96



--------------------------------------------------------------------------------

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(c), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.03(c);

(c) Liens for taxes and other governmental charges not yet due or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

(d) operators’, carriers’, landlords’, suppliers’, workers’, construction,
warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like Liens
arising in the ordinary course of business which are not overdue for a period of
more than 90 days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation or other liabilities of a like nature, other than any Lien imposed
by ERISA;

(f) Liens to secure the performance of bids, trade contracts and leases (other
than Indebtedness), licenses, statutory obligations, surety and appeal bonds,
performance bonds, regulatory obligations and other obligations of a like nature
incurred in the ordinary course of business;

(g) (i) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person and (ii) Immaterial Title Deficiencies;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

 

97



--------------------------------------------------------------------------------

(i) Liens on pipelines and pipeline facilities that arise by operation of law or
other like Liens arising by operation of law in the ordinary course of business
and incident to the exploration, development, operation and maintenance of Oil
and Gas Properties each of which is in respect of obligations that do not
constitute Indebtedness and that are not delinquent or which are being contested
in good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP;

(j) customary contractual Liens under operating lease agreements or which arise
in the ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out and
farm-in agreements, division orders, contracts for the sale, transportation or
exchange of oil and natural gas, unitization and pooling declarations and
agreements, area of mutual interest agreements, overriding royalty agreements,
marketing agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for obligations that
do not constitute Indebtedness and that are not delinquent or that are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; provided that any such Lien
referred to in this clause does not materially impair the use of the property
covered by such Lien for the purposes for which such property is held by the
Borrower or any Restricted Subsidiary or materially impair the value of such
property subject thereto;

(k) Permitted Encumbrances;

(l) Liens existing on assets at the time of acquisition thereof, or Liens
existing on assets of any Person at the time such Person became a Subsidiary,
which in each case (i) were not created in contemplation thereof and (ii) do not
encumber Oil and Gas Properties to be included in the Borrowing Base;

(m) UCC financing statements filed in connection with an operating lease under
which the Borrower or a Restricted Subsidiary is the lessee;

(n) Liens on assets of Lariat securing obligations of Lariat;

(o) Liens on Oklahoma Properties securing Indebtedness permitted by
Section 7.03(c);

(p) Liens on Piñon Field Interests securing Indebtedness permitted by
Section 7.03(i);

 

98



--------------------------------------------------------------------------------

(q) Liens securing Indebtedness permitted under Section 7.03(f); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(r) Liens in favor of banking and other financial institutions arising by
operation of law or otherwise encumbering deposits held by such banking
institution or securities and other financial assets held by such financial
institution (in each case including the right of set-off) and which are within
the general parameters customary in the banking industry or the securities
brokerage industry, as applicable; and

(s) Liens not otherwise permitted by this Section 7.01; provided that the
aggregate outstanding principal amount of the obligations secured thereby does
not exceed (as to the Borrower and its Restricted Subsidiaries) $30,000,000 at
any one time.

Section 7.02 . Investments. Make any Investments, except:

(a) Investments held by the Borrower or such Restricted Subsidiary in the form
of Cash Equivalents;

(b) advances to officers, directors and employees of the Borrower and Restricted
Subsidiaries in an aggregate amount not to exceed $500,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) Investments of the Borrower in any now existing or hereafter acquired
wholly-owned Restricted Subsidiary and Investments of any Restricted Subsidiary
in the Borrower or in another now existing or hereafter acquired wholly-owned
Restricted Subsidiary; provided, however, that (i) in the case of any
Investments in Lariat, the aggregate amount of such Investment shall not exceed
(x) $1,000,000 less (y) the aggregate amount of Restricted Payments made to
Lariat pursuant to Section 7.06(a) and (ii) in the case of an Investment
constituting the acquisition from a third party of a Person which thereby
becomes a wholly-owned Restricted Subsidiary, such Investment is permitted
pursuant to another clause of this Section 7.02;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

99



--------------------------------------------------------------------------------

(e) Investments in Oil and Gas Properties (or in Persons at least 60% of whose
assets consist of Oil and Gas Properties and which become wholly-owned
Restricted Subsidiaries pursuant to such Investment);

(f) Guarantees permitted by Section 7.03;

(g) Investments received in connection with bankruptcy or reorganization of, or
settlement of delinquent accounts and disputes with, customers and suppliers, in
each case in the ordinary course of business;

(h) Investments (including, without limitation, capital contributions) in
general or limited partnerships or other types of entities (each a “venture”)
entered into by the Borrower or a Restricted Subsidiary with others in the
ordinary course of business; provided that (i) any such venture is engaged
exclusively in oil and gas exploration, development, production, processing and
related activities, including transportation, (ii) the interest in such venture
is acquired in the ordinary course of business and on fair and reasonable terms
and (iii) the aggregate net amount of such Investments does not exceed
$25,000,000 in any fiscal year of the Borrower (exclusive of the value of Oil
and Gas Properties contributed as contemplated by Section 7.05(l));

(i) Investments under clause (a) or (c) of the definition thereof in Persons
(which become wholly-owned Restricted Subsidiaries pursuant to such Investment)
or business units, respectively, in each case whose assets consist solely of oil
and gas service business assets, including drilling rigs, workover rigs,
drilling fluids and other assets involved in providing services to the oil and
gas upstream and midstream segments, which Investments shall not exceed
$50,000,000 in the aggregate in any fiscal year of the Borrower.

(j) other Investments not exceeding $50,000,000 in the aggregate in any fiscal
year of the Borrower;

(k) Investments for consideration consisting of common stock of the Borrower;

(l) capital stock, promissory notes, and other similar non-cash consideration
received by the Borrower or any of its Restricted Subsidiaries in connection
with any transaction permitted by Section 7.05;

(m) Investments expressly permitted by Section 7.06;

(n) Investments in existence on the Closing Date and, in the case of any
Investment in excess of $5,000,000, listed on Schedule 7.02(n), and extensions,
renewals, modifications, or restatements or replacements thereof, provided that
no such extension, renewal, modification, restatement or replacement shall (i)

 

100



--------------------------------------------------------------------------------

increase the amount of the original Investment or (ii) adversely affect the
interest of the Lenders with respect to such original Investment or the
interests of the Lenders under this Agreement and the other Loan Documents in
any material respect; and

(o) Investments in Royalty Trusts.

Section 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) [INTENTIONALLY OMITTED];

(c) Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension and (ii) the
terms relating to principal amount, amortization, maturity, collateral (if any)
and subordination (if any), and other material terms taken as a whole, of any
such refinancing, refunding, renewing or extending Indebtedness, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable in any material respect to the Loan Parties or the Lenders
than the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;

(d) Guarantees of the Borrower or any Guarantor in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any Guarantor;

(e) obligations (contingent or otherwise) of the Borrower or any Restricted
Subsidiary existing or arising under any Swap Contract; provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view” and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party (other than customary netting
arrangements);

 

101



--------------------------------------------------------------------------------

(f) Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.01(q); provided, however, that the aggregate principal
amount of all such Indebtedness at any one time outstanding shall not exceed
$25,000,000;

(g) Indebtedness of the Borrower or a Restricted Subsidiary owing to the
Borrower or a wholly-owned Restricted Subsidiary (other than Lariat);

(h) Indebtedness incurred by Lariat, and Guarantees of the Borrower in respect
of such Indebtedness; provided that the principal amount of Indebtedness of
Lariat guaranteed by the Borrower pursuant to this subsection (h) or otherwise
shall at no time exceed $125,000,000;

(i) Indebtedness incurred to finance investments in the Piñon Field Interest in
an aggregate principal amount not exceeding $50,000,000;

(j) other Indebtedness in an aggregate principal amount not to exceed
$50,000,000 at any time outstanding;

(k) Indebtedness in respect of surety bonds obtained by the Borrower or a
Restricted Subsidiary in the ordinary course of business and supporting other
obligations undertaken by the Borrower or a Restricted Subsidiary in the
ordinary course of business which other obligations do not constitute
Indebtedness;

(l) other unsecured Indebtedness not permitted by this Section 7.03; provided
that (A) at the time of incurring such Indebtedness (x) no Default has occurred
and is then continuing and (y) no Default would result from the incurrence of
such Indebtedness after giving effect to the incurrence of such Indebtedness
(and any concurrent repayment of Indebtedness with the proceeds of such
incurrence), (B) such Indebtedness does not mature and requires no scheduled
amortization prior to the 6th anniversary of the Closing Date, (C) the terms of
such Indebtedness are not materially more onerous, taken as a whole, than the
terms of this Agreement and the other Loan Documents and (D) such Indebtedness
and any guarantees thereof are otherwise on market terms and conditions for
similarly situated companies; and provided further that during any period that
any Indebtedness is issued and outstanding on reliance on this subsection (l),
the Borrowing Base shall automatically be reduced by 30% of the principal amount
of such Indebtedness;

 

102



--------------------------------------------------------------------------------

(m) Indebtedness of any Person at the time such Person becomes a Restricted
Subsidiary of the Borrower, or is merged or consolidated with or into the
Borrower or any of its Restricted Subsidiaries, in a transaction permitted by
this Agreement, and extensions, renewals, refinancings, refundings and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (other than any increase not exceeding the amount of
any fees, premium, if any, and financing costs relating to such refinancing);
provided that (i) such Indebtedness (other than any such extension, renewal,
refinancing, refunding or replacement) exists at the time such Person becomes a
Restricted Subsidiary and is not created in contemplation of such event,
(ii) other than Guarantee obligations permitted by clause (d) of this
Section 7.03, neither the Borrower nor any of its other Restricted Subsidiaries
shall be liable for such Indebtedness and (iii) the Borrower is in compliance,
on a pro forma basis after giving effect to the incurrence of such Indebtedness
and the use of proceeds thereof, with the covenants contained in Section 7.11;

(n) Indebtedness of the Borrower or any Restricted Subsidiary to the seller
representing all or part of the purchase price of an Investment or acquisition
permitted hereunder, or assumed by the Borrower or any of its Restricted
Subsidiaries in connection therewith, and extensions, renewals, refinancings,
refundings and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof (other than any increase not exceeding the
amount of any fees, premium, if any, and financing costs relating to such
refinancing), provided that as to any such assumed Indebtedness, such
Indebtedness (other than any extension, renewal, refinancing, refunding or
replacement thereof) exists at the time of such acquisition and is not created
in contemplation of such event;

(o) Indebtedness arising from judgments or orders in circumstances not
constituting an Event of Default under Section 8.01(h);

(p) Indebtedness arising from or representing deferred compensation to employees
of the Borrower or its Restricted Subsidiaries that constitute or are deemed to
be Indebtedness under GAAP and that are incurred in the ordinary course of
business;

(q) Indebtedness arising pursuant to clause (e) of the definition thereof as a
result of Liens permitted under Sections 7.01(c), (d), (e), (f) and (k);

(r) obligations of the Borrower or any Restricted Subsidiary existing or arising
under any Treasury Management Services Agreement; and

(s) unsecured Indebtedness in an aggregate principal amount not to exceed
$750,000,000 to be used by the Borrower or its Restricted Subsidiaries to
finance the Dynamic Acquisition and related costs and expenses.

 

103



--------------------------------------------------------------------------------

Section 7.04. Fundamental Changes. Merge, dissolve, liquidate, amalgamate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

(a) any Restricted Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person or (ii) any one or more
other Restricted Subsidiaries, provided that when any wholly-owned Restricted
Subsidiary is merging with another Restricted Subsidiary, the continuing or
surviving Person shall be a wholly-owned Restricted Subsidiary and provided
further that when any Guarantor is merging with another Restricted Subsidiary,
the continuing or surviving Person shall be a Guarantor;

(b) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary (and thereafter dissolve, liquidate or wind-up its
affairs); provided that if the transferor in such a transaction is a
wholly-owned Restricted Subsidiary, then the transferee must either be the
Borrower or a wholly-owned Restricted Subsidiary; and provided further that if
the transferor in such a transaction is a Guarantor, then the transferee must
either be the Borrower or a Guarantor;

(c) any Disposition of a Restricted Subsidiary expressly permitted by
Section 7.05 may be structured as a merger, consolidation or amalgamation to
which such Restricted Subsidiary is a party and as a result of which such
Restricted Subsidiary ceases to be a Restricted Subsidiary; and

(d) any Investment expressly permitted by Section 7.02 may be structured as a
merger, consolidation or amalgamation; provided that if the Borrower is a party
thereto, the Borrower shall be the continuing or surviving Person; and provided
further that the continuing or surviving Person shall be the Borrower or a
Guarantor to the extent required by Section 6.12.

Section 7.05. Dispositions. Make any Disposition except:

(a) Dispositions of (i) obsolete or worn out property or assets, whether now
owned or hereafter acquired, in the ordinary course of business or
(ii) equipment that is no longer useful in the conduct of the business of the
Borrower and its Restricted Subsidiaries in the ordinary course of business;

(b) Dispositions of inventory (including Hydrocarbons sold after severance) in
the ordinary course of business;

 

104



--------------------------------------------------------------------------------

(c) Dispositions of equipment or real property or other assets (other than
(x) Oil and Gas Properties or (y) Investments in Restricted Subsidiaries) to the
extent that (i) such equipment, property or other asset is exchanged for credit
against the purchase price of similar replacement equipment, property or other
asset or (ii) the proceeds of such Disposition are reasonably promptly applied
to the purchase price of such replacement equipment, property, or other assets;

(d) Dispositions of property or assets by any Restricted Subsidiary to the
Borrower or to a wholly-owned Restricted Subsidiary or by the Borrower to any
wholly-owned Restricted Subsidiary; provided that if the transferor of such
property or assets is a Guarantor, the transferee thereof must either be the
Borrower or a Guarantor;

(e) Dispositions permitted by Section 7.04(a) or (b);

(f) a Disposition for fair value of Oil and Gas Properties in the Piceance
Basin;

(g) (1) Dispositions of Oil and Gas Properties which are sold or otherwise
transferred for fair consideration to Persons who are not Affiliates of
Borrower, (2) farmouts of undeveloped acreage and assignments in connection with
such farmouts or the abandonment, farm-out, exchange or Disposition of Oil and
Gas Properties not containing Proved Reserves and (3) Dispositions of Oil and
Gas Properties to which no value has been attributed by the Administrative Agent
in the most recent determination of the Borrowing Base in the ordinary course of
business, provided that (i) no Event of Default exists at the time of and after
giving effect to any such sale or other transfer of Collateral (other than
Defaults that will be cured upon the application of the proceeds of such sale or
other transfer), (ii) the Borrower must first give notice to the Administrative
Agent of any such sale, (iii) if the Oil and Gas Properties so sold or
transferred, or all equity of the Restricted Subsidiary owning the Oil and Gas
Properties so sold or transferred, on a cumulative basis since the then most
recent Determination Date, represent more than ten percent of the total
Attributed Value of all of the Proved Reserves of the Engineered Oil and Gas
Properties, as determined in the most recently delivered Engineering Report, the
sale or other transfer may not be made until Administrative Agent and the
Lenders have made a Special Determination to the extent contemplated by
Section 2.05(b)(iv)(A); provided that this clause (iii) shall not apply to
(x) Dispositions of any assets of SandRidge Midstream Inc. or the equity
interests of SandRidge Midstream Inc. (or any other Person that is, or becomes,
the owner solely of the assets of SandRidge Midstream Inc.) and (y) Dispositions
otherwise permitted by this Section 7.05(g) if the Administrative Agent and the
Lenders have not elected to make a Special Determination as contemplated by
Section 2.05(b)(iv)(A) within five Business Days following delivery of the
applicable notice referred to in clause (ii) above, (iv) concurrently with such
sale or other transfer the Borrower must pay in full

 

105



--------------------------------------------------------------------------------

any Borrowing Base Deficiency that results from such Special Determination, and
(v) for the avoidance of doubt, any Disposition of Oil and Gas Properties
pursuant to this Section 7.05(g) may be structured as a Disposition of Equity
Interests in a Person, substantially all of whose assets consist of Oil and Gas
Properties;

(h) Dispositions of the equity interests of SandRidge Midstream Inc. (or any
other Person that is, or becomes, the owner solely of the assets of SandRidge
Midstream Inc.);

(i) Dispositions of interest in Oil and Gas Properties in respect of Immaterial
Title Deficiencies in order to discharge such Immaterial Title Deficiencies or
an obligation giving rise thereto;

(j) Dispositions of overdue accounts receivable arising in the ordinary course
of business, but only in connection with the compromise or collection thereof;

(k) Dispositions of Investments made pursuant to Sections 7.02(a), (d) (g),
(h) and (m);

(l) Dispositions of Oil and Gas Properties to ventures pursuant to
Section 7.02(h); provided that no value was attributed to such Oil and Gas
Properties in the then most recent determination of the Borrowing Base;

(m) Dispositions of assets to Royalty Trusts, and of interests in Royalty
Trusts;

(n) Any Disposition that constitutes an Investment that is permitted pursuant to
Section 7.02(j); provided that such Dispositions may not consist of any Oil and
Gas Properties included in the Borrowing Base; and

(o) Other Dispositions not exceeding $10,000,000 in the aggregate in any fiscal
year of the Borrower; provided that such Dispositions may not consist of any Oil
and Gas Properties included in the Borrowing Base.

Section 7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment except that, so long as no Default shall have occurred and be
continuing at the time of any action described below or would result therefrom:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower, the
Guarantors and any other Person that owns an Equity Interest in such Restricted
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made; provided,
however, that in the case of any Restricted Payments to Lariat Services, Inc.,
the aggregate amount of such Restricted Payments shall not exceed (i) $1,000,000
less (ii) the aggregate amount of Investment in Lariat made pursuant to
Section 7.02(c);

 

106



--------------------------------------------------------------------------------

(b) the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the Qualified Stock of such
Person;

(c) the Borrower and each Restricted Subsidiary may purchase, redeem or
otherwise acquire Equity Interests issued by it with the proceeds received from
the substantially concurrent issue of new shares of its Qualified Stock;

(d) so long as in each case no Default or Borrowing Base Deficiency exists at
the time of such payment or would result therefrom, (i) the Borrower may pay
regular semi-annual cash dividends on shares of its 8.5% Convertible Preferred
Stock issued prior to October 1, 2009 in an amount not exceeding $8.50 per share
per annum; (ii) the Borrower may pay regular semi-annual cash dividends on
shares of its 6% Convertible Preferred Stock in an amount not exceeding $6.00
per share per annum; (iii) the Borrower may pay regular semi-annual cash
dividends on shares of its 7% Convertible Preferred Stock in an amount not
exceeding $7.00 per share per annum; and (iv) so long as after giving effect
thereto, Borrowing Base Availability is equal to or greater than 15% of the
lesser of the Borrowing Base or the Aggregate Commitments, the Borrower may pay
regular periodic cash dividends on shares of other issues of its preferred stock
at the applicable rate specified therefor;

(e) the Borrower and each Restricted Subsidiary may repurchase Equity Interests
held by an employee, officer or director upon termination of employment;
provided that the aggregate amount of such Restricted Payments shall not exceed
$500,000;

(f) in the ordinary course of its business, the Borrower may make Restricted
Payments pursuant to and in connection with stock option plans or other benefit
plans or arrangements for directors, management, employees or consultants of the
Borrower and its Restricted Subsidiaries; and

(g) the Borrower and its Restricted Subsidiaries may make Restricted Payments
constituting purchases by the Borrower or any of its Restricted Subsidiaries of
any other Subsidiary’s Capital Stock pursuant to a transaction expressly
permitted by Section 7.02.

Section 7.07. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Restricted Subsidiaries on the date hereof or any business
substantially related or incidental thereto.

 

107



--------------------------------------------------------------------------------

Section 7.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Borrower or such Restricted Subsidiary as would be obtainable by the
Borrower or such Restricted Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate; provided that the foregoing
restriction shall not apply to (i) transactions between or among the Borrower
and any of its wholly-owned Restricted Subsidiaries or between and among any
wholly-owned Restricted Subsidiaries or (ii) payment of customary cash and
non-cash compensation, including stock option and similar employee benefit
plans, to directors and officers on an arm’s length basis.

Section 7.09. Burdensome Agreements. After the date of this Amended Agreement,
enter into any Contractual Obligation (other than (x) this Agreement or any
other Loan Document and (y) Permitted Debt Restrictions) that (a) limits the
ability (i) of any Restricted Subsidiary to make Restricted Payments to the
Borrower or any Guarantor or to otherwise transfer property to the Borrower or
any Guarantor, (ii) of any Restricted Subsidiary to Guarantee the Indebtedness
of the Borrower or (iii) of the Borrower or any Restricted Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person to secure any
of the Loan Documents or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person, or amend any Contractual Obligation existing on the date of this
Agreement so as to impose or make more restrictive such a limitation, in each
case other than the following: (A) any negative pledge incurred or provided in
favor of any holder of Indebtedness permitted under Section 7.03(f) solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness or property subject to a Lien permitted hereunder
which secures such Indebtedness, (B) Swap Contracts and any Guarantee in respect
of such Swap Contracts, (C) any encumbrances or restrictions imposed by reason
of customary provisions contained in leases, licenses, joint ventures agreements
and similar agreements entered into in the ordinary course of business; (D) any
encumbrances or restrictions that are or were created by virtue of any transfer
of, agreement to transfer or option or right with respect to any property,
assets or capital stock not otherwise prohibited by this Agreement; (E) any
restrictions regarding licenses or sublicenses by the Borrower and its
Restricted Subsidiaries of intellectual property in the ordinary course of
business; (F) any restrictions in a Contractual Obligation incurred in the
ordinary course of business and on customary terms which prohibit transfer of
assets subject of the applicable Contractual Obligation; (G) restrictions on
cash or other deposits or net worth imposed by customers, suppliers or, in the
ordinary course of business, other third parties; (H) any restrictions contained
in agreements related to Indebtedness permitted by Section 7.03(e), (m) or (n);
and (I) any restriction contained in a Contractual Obligation relating to
property, an interest in which has been Disposed of to a Royalty Trust, in
accordance with Section 7.05.

 

108



--------------------------------------------------------------------------------

Section 7.10. Use of Proceeds. Use the proceeds of any Credit Extension, in
violation of Regulation U or X as now and from time to time hereafter in effect.

Section 7.11. Financial Covenants. Effective on and after June 30, 2012,

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower to be greater than 4.5:1.0.

(b) Consolidated Current Ratio. Permit the ratio of Consolidated Current Ratio
as of the end of any fiscal quarter of the Borrower to be less than 1.0:1.0.

Section 7.12. Hedge Transactions.

Enter into any Oil and Gas Hedge Transactions which would cause the notional
volume of Hydrocarbons for each of crude oil and natural gas, calculated
separately, with respect to which a settlement payment is calculated under such
Oil and Gas Hedge Transactions (other than basis swaps, floors and puts on
volumes hedged pursuant to Swap Contracts) to exceed eighty five percent
(85%) of Borrower’s or such Restricted Subsidiary’s reasonably anticipated
production from Proved Reserves during the period from the immediately preceding
settlement date (or the commencement of such Hedge Transaction if there is no
prior settlement date) to such settlement date. Notwithstanding the foregoing,
the Loan Parties may purchase commodity puts and floors not to exceed one
hundred percent (100%) of the reasonably anticipated volume of the oil and gas
production of the Loan Parties over the term of such puts and floors.

ARTICLE 8

EVENTS OF DEFAULT AND REMEDIES

Section 8.01. Events of Default. Any of the following shall constitute an Event
of Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation; (ii) within three Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder; or
(iii) within five Business Days that the same has come due, any other amount
payable hereunder or under any other Loan Document; or

 

109



--------------------------------------------------------------------------------

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05(a) (with respect
to the Borrower only), 6.11 or 6.12 or Article 7; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after receipt of written notice from the Administrative
Agent of the occurrence of such failure; or

(d) Representations and Warranties. Any representation, warranty, or
certification made or deemed made by or on behalf of the Borrower or any other
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or

(e) Cross-Default. (i) The Borrower or any Restricted Subsidiary (excluding
Immaterial Subsidiaries) (A) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, such Indebtedness to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from any event of default under
such Swap Contract as to which the Borrower or any Restricted Subsidiary
(excluding Immaterial Subsidiaries) is the Defaulting Party (as defined in such
Swap Contract) and the Swap Termination Value owed by the Borrower or such
Restricted Subsidiary as a result thereof is greater than the Threshold Amount;
or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Restricted
Subsidiaries (excluding Immaterial Subsidiaries) institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes a general
assignment for the benefit of creditors; or applies for or consents to the

 

110



--------------------------------------------------------------------------------

appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Restricted
Subsidiary (excluding Immaterial Subsidiaries) becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within 30 days after its issue or
levy; or

(h) Judgments. There is entered against the Borrower or any Restricted
Subsidiary (excluding Immaterial Subsidiaries) (i) one or more final judgments
or orders for the payment of money in an aggregate amount (as to all such
judgments or orders) exceeding the Threshold Amount (to the extent not covered
by independent third-party insurance as to which the insurer does not dispute
coverage) or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any material provision of the Loan Documents,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
material

 

111



--------------------------------------------------------------------------------

provision of the Loan Documents; or any Loan Party denies that it has any
material or further liability or obligation under any material provision of the
Loan Documents, or purports to revoke, terminate or rescind any material
provision of the Loan Documents; or

(k) Change of Control. There occurs any Change of Control.

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01) on any material portion of the
Collateral purported to be covered by the Collateral Documents;

Section 8.02 . Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of Required
Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

112



--------------------------------------------------------------------------------

Section 8.03. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article 3) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article 3), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, amounts payable under Swap Contracts,
amounts payable under Treasury Management Services Agreements, and to the
Administrative Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit, ratably among the Lenders, the L/C Issuer and the Lender
Counterparties, in proportion to the respective amounts described in this clause
Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

113



--------------------------------------------------------------------------------

ARTICLE 9

ADMINISTRATIVE AGENT

Section 9.01. Appointment and Authority.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except to the extent Sections
9.01(b) and 9.06 expressly contemplate rights of others, the provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender and
potential Lender Counterparty) and the L/C Issuer hereby irrevocably appoints
and authorizes the Administrative Agent to act as the agent of such Lender and
the L/C Issuer for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article 9 and Article 10 (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

Section 9.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

114



--------------------------------------------------------------------------------

Section 9.03. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article 4 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

115



--------------------------------------------------------------------------------

Section 9.04. Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 9.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 9.06. Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuer and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may (in
consultation with the Borrower) on behalf of the Lenders and the L/C Issuer,

 

116



--------------------------------------------------------------------------------

appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

Section 9.07. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of

 

117



--------------------------------------------------------------------------------

their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 9.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, the Arranger shall have no powers, duties or responsibilities
under this Agreement.

Section 9.09. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

 

118



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

Section 9.10. Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize:

(a) and instruct the Administrative Agent to release (and the following shall
automatically be released without any further action on the part of any Person):
any Lien on any property granted to or held by the Administrative Agent under
any Loan Document (i) upon termination of the Aggregate Commitments and payment
in full of all Obligations (other than contingent indemnification obligations,
obligations with respect to Swap Contracts and obligations with respect to
Treasury Management Services Agreements) and the expiration, termination or Cash
Collateralization in full of all Letters of Credit, (ii) which property is
Disposed of or to be Disposed of as part of or in connection with any
Disposition permitted hereunder or under any other Loan Document, (iii) which
property is owned by a Subsidiary at the time it is designated an Unrestricted
Subsidiary, or (iv) subject to Section 10.01, if approved, authorized or
ratified in writing by the Required Lenders;

(b) and instruct the Administrative Agent to release (and the following
Guarantors shall automatically be released without any further action on the
part of any Person): (i) any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted hereunder and (ii) any Restricted Subsidiary from its obligations
under any Collateral Document upon its designation as an Unrestricted
Subsidiary;

(c) the Administrative Agent, at its option and in its discretion to subordinate
or release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(i) or (j); and

(d) and instruct the Administrative Agent to release (and the following shall
automatically be released without any further action on the part of any Person):
any Lien on any property (an interest in which has been Disposed of to a Royalty
Trust) granted to or held by the Administrative Agent under any Loan Document
if, and when, a Lien on such property is granted in favor of such Royalty Trust.

 

119



--------------------------------------------------------------------------------

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

ARTICLE 10

MISCELLANEOUS

Section 10.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

 

120



--------------------------------------------------------------------------------

(d) change Section 2.14 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender adversely affected thereby;

(e) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;

(f) release all or substantially all of the value of the Guaranty without the
written consent of each Lender; or

(g) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document;
(iv) Section 10.06(h) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
and (v) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except as
provided in (a), (b), (c) and (to the extent such Defaulting Lender’s rights are
directly and adversely affected thereby) (e) above.

Section 10.02. Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent or the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

 

121



--------------------------------------------------------------------------------

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article 2
if such Lender or the L/C Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

122



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent and the L/C Issuer and the Swing Line Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

123



--------------------------------------------------------------------------------

Section 10.03. No Waiver; Cumulative Remedies. No failure by any Person to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

Section 10.04. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the L/C Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred

 

124



--------------------------------------------------------------------------------

by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto, in all cases, whether or not caused by or arising, in whole or in
part, out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.13(d).

 

125



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

Section 10.05. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

126



--------------------------------------------------------------------------------

Section 10.06. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section,
or (iv) to an SPC in accordance with the provisions of subsection (h) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such

 

127



--------------------------------------------------------------------------------

assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
assignee (or to an assignee and members of its Assignee Group) will be treated
as a single assignment for purposes of determining whether such minimum amount
has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

(C) the consent of the L/C Issuers and the Swing Line Lender (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment.

 

128



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee per assignment payable by the assignor (subject
to Section 10.13(a)) directly to the Administrative Agent in the amount of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

129



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04, and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this

 

130



--------------------------------------------------------------------------------

Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Committed Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Committed Loan and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Committed Loan, the Granting
Lender shall be obligated to make such Committed Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to the Administrative
Agent as is required under Section 2.13(b)(ii). Each party hereto hereby agrees
that (i)

 

131



--------------------------------------------------------------------------------

neither the grant to any SPC nor the exercise by any SPC of such option shall
increase the costs or expenses or otherwise increase or change the obligations
of the Borrower under this Agreement (including its obligations under
Section 3.04), (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Committed Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Committed Loan were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee in the amount of $2,500, assign all or any portion of its right
to receive payment with respect to any Committed Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Committed Loans to any rating agency, commercial paper dealer or
provider of any surety or Guarantee or credit or liquidity enhancement to such
SPC.

(i) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder (and any such
appointment shall be subject to the acceptance of such appointed Lender);
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer or Swing Line
Lender, as the case may be. If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it

 

132



--------------------------------------------------------------------------------

and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (ii) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

Section 10.07. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) to
credit rating agencies, the CUSIP Service Bureau and credit insurers, (h) with
the consent of the Borrower or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary;
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as nonpublic and confidential. Any Person required to maintain
the

 

133



--------------------------------------------------------------------------------

confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to confidential information of a similar nature.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

Section 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, irrespective of whether or not such
Lender or the L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender or the
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness. The rights of each Lender, the L/C Issuer and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the L/C Issuer or
their respective Affiliates may have. Each Lender and the L/C Issuer agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

Section 10.09. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude

 

134



--------------------------------------------------------------------------------

voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

Section 10.10. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and, except as otherwise expressly provided in the
Commitment Letter, supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement. To the extent any inconsistency
exists between this Agreement and any other Loan Document, the terms of this
Agreement shall be deemed controlling.

Section 10.11. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

Section 10.12. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

135



--------------------------------------------------------------------------------

Section 10.13. Replacement of Lenders. If (i) any Lender requests compensation
under Section 3.04, (ii) the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, (iii) any Lender is a Defaulting Lender, (iv) any
Lender is unwilling to approve an increase in the Borrowing Base or other
amendment hereto which has been approved by the Required Lenders but requires
approval of such Lender to be effective, or (v) any Lender is a Defaulting
Lender that has failed to enter into an arrangement with the L/C Issuer with
respect to the L/C Issuer’s related risk with respect to such Lender as
contemplated in Section 2.03(a)(iii)(E), and as a result of such failure, the
Borrower has been requested to enter into, or has entered into, such an
arrangement with the L/C Issuer, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) in the case of an assignment resulting from clause (iv) above, such
assignment will result in effectiveness of such increase or amendment; and

(e) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Each Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender as assignor, any Assignment and Assumption necessary to
effectuate any assignment of such Lender’s interests hereunder in the
circumstances contemplated by this Section 10.13.

 

136



--------------------------------------------------------------------------------

Section 10.14. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT A PARTY
HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANOTHER PARTY HERETO OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

137



--------------------------------------------------------------------------------

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 10.15. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.16. No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby, the
Borrower acknowledges and agrees that: (i) the credit facility provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent, the Arranger and the Lenders, on the other hand, and the Borrower is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent, the Arranger and each Lender is and has been acting solely
as a principal and is not the financial advisor, agent or fiduciary, for the
Borrower or any of its Affiliates, stockholders, creditors or employees or any
other Person; (iii) neither the Administrative Agent nor the Arranger nor any
Lender has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document

 

138



--------------------------------------------------------------------------------

(irrespective of whether the Administrative Agent, the Arranger or any Lender
has advised or is currently advising the Borrower or any of its Affiliates on
other matters) and neither the Administrative Agent nor the Arranger nor any
Lender has any obligation to the Borrower or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; (iv) the Administrative Agent, the
Arranger, each Lender and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Administrative Agent nor the
Arranger nor any Lender has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (v) the
Administrative Agent, the Arranger and the Lenders have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent, the Arranger and each Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with the Transaction.

Section 10.17. USA PATRIOT Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.

Section 10.18. Regarding the Security Agreement. The Parties hereby acknowledge
and agree, with reference to the Security Agreement, that:

(a) The defined term “Pledged Equity” shall not include any Equity Interests
other than those issued by Restricted Subsidiaries of the Borrower;

(b) The reference to the “date hereof” contained in the proviso to
Section 5(a)(ii) of the Security Agreement shall be deemed to mean the date of
the occurrence of an Event of Default; and

(c) The actions contemplated by Sections 7(a)(iii) and (iv) of the Security
Agreement are required only upon reasonable request of the Administrative Agent
or when specified in Sections 4 and 5 of the Security Agreement, and any
representation and warranty in Section 6 of the Security Agreement (or
Section 5.03 of this Agreement) related to the taking of such actions is so
qualified.

 

139



--------------------------------------------------------------------------------

Section 10.19. Amendment and Restatement. It is the intention of each of the
parties hereto that the Existing Credit Agreement be amended and restated in its
entirety pursuant hereto so as to preserve and continue the perfection and
priority of all Liens securing Indebtedness and Obligations under the Original
Credit Agreement and that all Indebtedness and Obligations of the Borrower and
the Guarantors hereunder shall be secured by the Liens evidenced under the
Collateral Documents and that this Agreement does not constitute a novation or
termination of the Indebtedness and Obligations existing under the Existing
Credit Agreement. In addition, unless specifically amended hereby, each of the
Loan Documents shall continue in full force and effect and that, from and after
the Closing Date, all references to the “Credit Agreement” contained therein
shall be deemed to refer to this Agreement.

 

140



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

SANDRIDGE ENERGY, INC. By:  

/s/ James D. Bennett

Name:   James D. Bennett Title:  

Executive Vice President and

Chief Financial Officer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

    Administrative Agent

By:  

/s/ Alan Tapley

Name:   Alan Tapley Title:   Assistant Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender,

    Swing Line Lender and an L/C Issuer

By:  

/s/ Jeffrey H. Rathkamp

Name:   Jeffrey H. Rathkamp Title:   Managing Director



--------------------------------------------------------------------------------

BARCLAYS BANK PLC., as a Lender By:  

/s/ Sreedhar R. Kona

Name:   Sreedhar R. Kona Title:   Assistant Vice President



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Don J. McKinnerney

Name:   Don J. McKinnerney Title:   Authorized Signatory



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,

as a Lender

By:  

/s/ Sanjay Remond

Name:   Sanjay Remond Title:   Director



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Gregory C. Magnuson

Name:   Gregory C. Magnuson Title:   Vice President



--------------------------------------------------------------------------------

UNION BANK, N.A. By:  

/s/ Whitney Randolph

Name:   Whitney Randolph Title:   Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, as a Lender By:  

/s/ David C. Brooks

Name:   David C. Brooks Title:   Director



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ Terry Donovan

Name:   Terry Donovan Title:   Managing Director



--------------------------------------------------------------------------------

BANK OF SCOTLAND PLC, as a Lender By:  

/s/ Karen Weich

Name:   Karen Weich Title:   Vice President



--------------------------------------------------------------------------------

CAPTIAL ONE, NATIONAL

    ASSOCIATION, as a Lender

By:  

/s/ Michael Higgins

Name:   Michael Higgins Title:   Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ John Miller

Name:   John Miller Title:   Vice President



--------------------------------------------------------------------------------

COMERCIA BANK, as a Lender By:  

/s/ John S. Lesikar

Name:   John S. Lesikar Title:   Assistant Vice President



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ Kathleen J. Bowen

Name:   Kathleen J. Bowen Title:   Senior Vice President



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE

    AND INVESTMENT BANK, as Lender

By:  

/s/ Tom Byargeon

Name:   Tom Byargeon Title:   Managing Director By:   /s/ Sharada Manne Name:  
Sharada Manne Title:   Managing Director



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY     AMERICAS, as a Lender By:  

/s/ Michael Getz

Name:   Michael Getz Title:   Vice President By:   /s/ Evelyn Thierry Name:  
Evelyn Thierry Title:   Director



--------------------------------------------------------------------------------

JP MORGAN CHASE BANK, NA, as a

    Lender

By:  

/s/ Mark E. Olson

Name:   Mark E. Olson Title:   Authorized Signer



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director By:   /s/ Mary E. Evans Name:  
Mary E. Evans Title:   Associate Director



--------------------------------------------------------------------------------

KEYBANK N.A., as a Lender

 

By:  

/s/ Craig Hanselman

Name:   Craig Hanselman Title:   Vice President



--------------------------------------------------------------------------------

BOKF, N.A. d/b/a Bank of Oklahoma, as
    a Lender

 

By:  

/s/ Mike Weatherholt

Name:   MikeWeatherholt Title:   Vice President



--------------------------------------------------------------------------------

MIDFIRST BANK, as a Lender

 

By:  

/s/ Steve A. Griffin

Name:   Steve A. Griffin Title:   Senior Vice President



--------------------------------------------------------------------------------

CREDIT SUISSE AG, Cayman Islands
    Branch, as a Lender

 

By:  

/s/ Christopher Reo Day

Name:   Christopher Reo Day Title:   Vice President By:   /s/ Michael Spaight
Name:   Michael Spaight Title:   Associate



--------------------------------------------------------------------------------

GOLMAN SACHS BANK USA, as a
    Lender

 

By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Authorized Signatory